

Exhibit 10.160
PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this "Agreement") dated as of the Effective
Date (defined below) by and between Chesapeake Land Development Company, L.L.C.,
an Oklahoma limited liability company ("Seller"), and Glimcher Properties
Limited Partnership, a Delaware limited partnership ("Purchaser").
RECITALS:
WHEREAS, Seller is the owner of the Property (as defined below) located in
Oklahoma City and in Nichols Hills, respectively, in Oklahoma County, Oklahoma;
and
WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of Seller's right, title and interest in and to the Property on
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained in this Agreement, the receipt and sufficiency of which the parties
hereby acknowledge, Purchaser and Seller agree as follows:
1.Agreement to Sell and Purchase. Subject to the terms and conditions of this
Agreement, Seller agrees to sell and Purchaser agrees to purchase all of
Seller's right, title and interest in and to the following:
1.1
Classen Curve Property:

(a)
that certain improved real property located generally at the southwest corner of
N.W. Grand Boulevard and North Classen Boulevard in Oklahoma City, Oklahoma
County, Oklahoma, which is located within that certain retail development
commonly known as the Classen Curve, and which is more particularly described on
Exhibit "A-1" attached as a part hereof and as generally depicted on the Site
Plan (defined below) (the "Classen Curve Land");

(b)
all streets, alleys, easements and rights of way in, on, across, in front of,
abutting or adjoining the Classen Curve Land and any other appurtenances
belonging thereto (collectively, the "Classen Curve Appurtenances");

(c)
all improvements thereon, including those certain buildings, sidewalks, access
ways, signs, and other improvements (the "Classen Curve Improvements");

(d)
all service, maintenance, operating, repairs, management, leasing and supply
contracts related to the Classen Curve Land and Classen Curve Improvements


PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------



or pursuant to which goods, services or supplies are furnished for the
operations of the Classen Curve Property as further listed and described on
Exhibit "B-1" attached as a part hereof (the "Classen Curve Contracts");
(e)
all intangible property rights related to the Classen Curve Real Property
(defined below), including any plans and specifications and other architectural
and engineering drawings for the Classen Curve Improvements, and any and all
warranties, zoning approvals, building permits and licenses (to the extent
assignable) and the name "Classen Curve" and the logo and other trade dress
related thereto and all intellectual property rights associated therewith
including, but not limited to, internet domain names, websites, and marketing
brands, trademarks and copyrights, if any (the "Classen Curve Intangible
Personal Property");

(f)
all other tangible personal property owned by Seller and located on and used
exclusively in the ownership or operation of the Classen Curve Improvements
including, but not limited to, furniture, tools, machines, equipment and
furnishings (the "Classen Curve Tangible Personal Property"), but excluding any
such items owned by any Classen Curve Tenant (defined below) under any of the
Classen Curve Leases (defined below) and located in portions of the Classen
Curve Improvements which are subject to such Classen Curve Leases; and

(g)
all right, title and interest of Seller in and to all occupancy leases, licenses
or other agreements (and any amendments or modifications thereto) affecting the
Classen Curve Property to which Seller (or any predecessor) is a party and by
which any person or other entity is entitled to occupy or otherwise use any
portion of the Classen Curve Property (the "Classen Curve Leases", and with the
term "Classen Curve Lease" referring to any such occupancy agreement
individually, and "Classen Curve Tenant" referring to an individual tenant under
a Classen Curve Lease), together with any security deposits thereunder, and to
any and all right to receive payments of rent or other charges thereunder
accruing on and after the Closing Date (defined below).

1.2
The Triangle @ Classen Curve:

(a)
that certain improved real property located generally at the intersections of
North Western Avenue, North Classen Boulevard and N.W. Grand Boulevard, Oklahoma
City, Oklahoma County, Oklahoma, which is located within that certain retail
development commonly known as The Triangle @ Classen Curve, and which is more
particularly described on Exhibit "A-2" attached as a part hereof and as
generally depicted on the Site Plan (the "Triangle Land");


PURCHASE AND SALE AGREEMENT    2

--------------------------------------------------------------------------------



(b)
all streets, alleys, easements and rights of way in, on, across, in front of,
abutting or adjoining the Triangle Land and any other appurtenances belonging
thereto (collectively, the "Triangle Appurtenances");

(c)
all improvements thereon, including those certain buildings, sidewalks, access
ways, signs, and other improvements (the "Triangle Improvements");

(d)
all service, maintenance, operating, repairs, management, leasing and supply
contracts related to the Triangle Land and Triangle Improvements or pursuant to
which goods, services or supplies are furnished for the operations of the
Triangle Property as further described on Exhibit "B-2" attached as a part
hereof (the "Triangle Contracts");

(e)
all intangible property rights related to the Triangle Real Property (defined
below), including any plans and specifications and other architectural and
engineering drawings for the Improvements, and any and all warranties, zoning
approvals, building permits and licenses (to the extent assignable) and the name
"The Triangle @ Classen Curve" and the logo and other trade dress related
thereto and all intellectual property rights associated therewith including, but
not limited to, internet domain names, websites, and marketing brands,
trademarks and copyrights, if any (the "Triangle Intangible Personal Property");

(f)
all other tangible personal property owned by Seller and located on and used
exclusively in the ownership or operation of the Triangle Improvements
including, but not limited to, furniture, tools, machines, equipment and
furnishings (the "Triangle Tangible Personal Property"), but excluding any such
items owned by any Triangle Tenant (defined below) under any of the Triangle
Leases (defined below) and located in portions of the Triangle Improvements
which are subject to such Triangle Leases; and

(g)
all right, title and interest of Seller in and to all occupancy leases, licenses
or other agreements (and any amendments or modifications thereto) affecting the
Triangle Property to which Seller (or any predecessor) is a party and by which
any person or other entity is entitled to occupy or otherwise use any portion of
the Triangle Property (the "Triangle Leases", and with the term "Triangle Lease"
referring to any such occupancy agreement individually, and "Triangle Tenant"
referring to an individual tenant under a Triangle Lease), together with any
security deposits thereunder, and to any and all right to receive payments of
rent or other charges thereunder accruing on and after the Closing Date.

1.3
Nichols Hills Plaza Property:

(a)
that certain improved real property located generally at the northwest corner of
North Western Avenue and N.W. 63rd Street, Nichols Hills, Oklahoma


PURCHASE AND SALE AGREEMENT    3

--------------------------------------------------------------------------------



County, Oklahoma, and which is located within that certain retail and office
development commonly known as the Nichols Hills Plaza, and which is more
particularly described on Exhibit "A-3" attached as a part hereof and as
generally depicted on the Site Plan (the "NHP Land");
(b)
all streets, alleys, easements and rights of way in, on, across, in front of,
abutting or adjoining the NHP Land and any other appurtenances belonging thereto
(collectively, the "NHP Appurtenances");

(c)
all improvements thereon, including those certain buildings, sidewalks, access
ways, signs, and other improvements (the "NHP Improvements");

(d)
all service, maintenance, operating, repairs, management, leasing and supply
contracts related to the NHP Land and NHP Improvements or pursuant to which
goods, services or supplies are furnished for the operations of the NHP Property
as further described on Exhibit "B-3" attached as a part hereof (the "NHP
Contracts");

(e)
all intangible property rights related to the NHP Real Property (defined below),
including any plans and specifications and other architectural and engineering
drawings for the NHP Improvements, and any and all warranties, zoning approvals,
building permits and licenses (to the extent assignable) and the name "Nichols
Hills Plaza" and "The Plaza at Nichols Hills" and the logos and other trade
dress related thereto and all intellectual property rights associated therewith
including, but not limited to, internet domain names, websites, and marketing
brands, trademarks and copyrights, if any (the "NHP Intangible Personal
Property");

(f)
all other tangible personal property owned by Seller and located on and used
exclusively in the ownership or operation of the NHP Improvements, including,
but not limited to, furniture, tools, machines, equipment and furnishings (the
"NHP Tangible Personal Property"), but excluding any such items owned by any NHP
Tenant (defined below) under any of the NHP Leases (defined below) and located
in portions of the NHP Improvements which are subject to such NHP Leases; and

(g)
all right, title and interest of Seller in and to all occupancy leases, licenses
or other agreements (and any amendments or modifications thereto) affecting the
NHP Property to which Seller (or any predecessor) is a party and by which any
person or other entity is entitled to occupy or otherwise use any portion of the
NHP Property (the "NHP Leases", and with the term "NHP Lease" referring to any
such occupancy agreement individually, and "NHP Tenant" referring to an
individual tenant under a NHP Lease), together with any security deposits
thereunder, and to any and all right to receive payments of rent or other
charges thereunder accruing on and after the Closing Date.


PURCHASE AND SALE AGREEMENT    4

--------------------------------------------------------------------------------



1.4
Future Development Properties:

(a)
those four (4) certain separate tracts of real property comprised generally of
(i) the so-called "North Triangle Land" which is comprised of two (2) separate
but adjacent parcels, one of which is located immediately north of the Triangle
Land with frontage on N.W. 63rd Street just west of North Western Avenue in
Oklahoma City, Oklahoma County, Oklahoma, and the other of which has frontage on
North Western Avenue in Oklahoma City, Oklahoma County, Oklahoma and which abuts
the southern boundary of that certain private drive commonly known as
"Chesapeake Drive" which is located at the traffic signal on North Western
Avenue and which is part of the Triangle Real Property (defined below), both of
which are generally depicted on the Site Plan, (ii) the so-called "Kings Court
Land" which is immediately north of and having frontage on N.W. 63rd Street just
west of North Western Avenue in Nichols Hills, Oklahoma County, Oklahoma, and as
generally depicted on the Site Plan, (iii) the so-called "Shell Station Land"
which is at the northwest corner of Avondale Drive and North Western Avenue in
Nichols Hills, Oklahoma County, Oklahoma, and as generally depicted on the Site
Plan, and (iv) the so-called "Kensington Land" which is immediately west of and
having frontage on N.W. Grand Boulevard just south of N.W. 63rd Street in
Oklahoma City, Oklahoma County, Oklahoma, and as generally depicted on the Site
Plan, and all of which are more particularly described on Exhibits "A-4" through
"A-7" attached as a part hereof (collectively, the "Future Development Land");

(b)
all streets, alleys, easements and rights of way in, on, across, in front of,
abutting or adjoining the Future Development Land and any other appurtenances
belonging thereto (collectively, the "Future Development Appurtenances");

(c)
all improvements on the North Triangle Land, including that certain single story
building with a drive-thru, sidewalks, access ways, signs, and other
improvements (the "North Triangle Land Improvements"), together with all
improvements on the Shell Station Land, including that certain single story
gasoline service station and automobile repair garage, sidewalks, access ways,
signs and other improvements (the "Shell Station Improvements", and together
with the North Triangle Land Improvements, the "Future Development
Improvements");

(d)
all intangible property rights related to the Future Development Real Property
(defined below), including any plans and specifications and other architectural
and engineering drawings for the Improvements, and any and all warranties,
zoning approvals, building permits and licenses (to the extent assignable) (the
"Future Development Intangible Personal Property");


PURCHASE AND SALE AGREEMENT    5

--------------------------------------------------------------------------------



(e)
all right, title and interest of Seller in and to that certain Lease Agreement
dated December 7, 2001 between a predecessor to Seller as landlord and First
Fidelity Bank, N.A. as tenant "North Triangle Tenant") affecting a portion of
the North Triangle Land (as amended, the "North Triangle Lease"), together with
any security deposits thereunder, and to any and all right to receive payments
of rent or other charges thereunder accruing on and after the Closing Date; and

(f)
all right, title and interest of Seller in and to that certain Lease dated
January 25, 2001 between a predecessor to Seller as landlord and Nichols Hills
Texaco, Inc. as tenant, as subsequently assigned to Bolen Used Cars, Inc. (the
"Shell Station Tenant") affecting the Shell Station Land (as amended, the "Shell
Station Lease"), together with any security deposits thereunder, and to any and
all right to receive payments of rent or other charges thereunder accruing on
and after the Closing Date.

The Classen Curve Land, Classen Curve Appurtenances and Classen Curve
Improvements are hereinafter collectively called the "Classen Curve Real
Property". The Classen Curve Intangible Personal Property and the Classen Curve
Tangible Personal Property are hereinafter collectively called the "Classen
Curve Personal Property". The Classen Curve Real Property, Classen Curve
Personal Property, Classen Curve Contracts, and Classen Curve Leases are
hereinafter collectively called the "Classen Curve Property". The Triangle Land,
Triangle Appurtenances and Triangle Improvements are hereinafter collectively
called the "Triangle Real Property". The Triangle Intangible Personal Property
and the Triangle Tangible Personal Property are hereinafter collectively called
the "Triangle Personal Property". The Triangle Real Property, Triangle Personal
Property, Triangle Contracts, and Triangle Leases are hereinafter collectively
called the "Triangle Property". The NHP Land, NHP Appurtenances and NHP
Improvements are hereinafter collectively called the "NHP Real Property". The
NHP Intangible Personal Property and the NHP Tangible Personal Property are
hereinafter collectively called the "NHP Personal Property". The NHP Real
Property, NHP Personal Property, NHP Contracts, and NHP Leases are hereinafter
collectively called the "NHP Property". The Future Development Land, Future
Development Appurtenances and the Future Development Improvements are
hereinafter collectively called the "Future Development Real Property". The
Future Development Real Property, Future Development Intangible Personal
Property, the North Triangle Lease and the Shell Station Lease are hereinafter
collectively called the "Future Development Property." The North Triangle Land,
North Triangle Improvements, North Triangle Lease and those portions of the
Future Development Appurtenances and Future Development Intangible Personal
Property rights attributable to the North Triangle Land are hereinafter
collectively called the "North Triangle Property". The Kings Court Land and
those portions of the Future Development Appurtenances and Future Development
Intangible Personal Property attributable to the Kings Court Land are
hereinafter collectively called the "Kings Court Property". The Shell Station
Land, Shell Station Improvements, Shell Station Lease and those portions of the
Future Development Appurtenances and Future Development Intangible Personal
Property rights attributable to the Shell Station Land are hereinafter
collectively called the "Shell Station Property". The Kensington Land and those
portions of the Future Development Appurtenances and Future Development
Intangible Personal Property attributable to the Kensington

PURCHASE AND SALE AGREEMENT    6

--------------------------------------------------------------------------------



Land are hereinafter collectively called the "Kensington Property". The Classen
Curve Land, Triangle Land, NHP Land and the Future Development Land are
sometimes hereinafter referred to collectively as the "Land". The Classen Curve
Appurtenances, Triangle Appurtenances, NHP Appurtenances and Future Development
Appurtenances are sometimes hereinafter referred to collectively as
"Appurtenances". The Classen Curve Improvements, Triangle Improvements, NHP
Improvements, North Triangle Improvements and Shell Station Improvements are
sometimes hereinafter referred to collectively as "Improvements". The Classen
Curve Tangible Personal Property, Triangle Tangible Personal Property and NHP
Tangible Personal Property are sometimes hereinafter referred to collectively as
the "Tangible Personal Property". The Classen Curve Contracts, Triangle
Contracts and NHP Contracts are sometimes hereinafter referred to collectively
as "Contracts". The Classen Curve Leases, Triangle Leases, NHP Leases, North
Triangle Lease and Shell Station Lease are sometimes hereinafter referred to
collectively as "Leases". The Classen Curve Property, Triangle Property, NHP
Property and Future Development Property are sometimes hereinafter referred to
collectively as the "Property". The Land is depicted generally on the aerial
site plan which is attached hereto as Exhibit "A" (the "Site Plan"). The Classen
Curve Tenants, Triangle Tenants, NHP Tenants, North Triangle Tenant and Shell
Station Tenant are sometimes hereinafter referred to collectively as "Tenants".
It is expressly acknowledged by Purchaser that the conveyance provided for
herein by Seller shall not include (and the Deeds, as defined below, shall
expressly exclude) any of Seller's right, title or interest in and to all oil,
gas, sulphur and other minerals located in, on or under the Land and that may be
produced therefrom, together with any rights under any leases of such rights,
all royalties, rentals, bonuses, and other payments and consideration from any
and all such leases now or hereafter existing and any and all other rights,
title and interests appurtenant to such rights (such excluded rights hereinafter
the "Mineral Rights") provided, however, that notwithstanding such Mineral
Rights, as a part of such reservation by Seller, the Deeds shall provide that
the use of the surface of the Land in connection with the exercise of the
reserved Mineral Rights shall be restricted such that Seller waives all rights
to the surface of the Land and to the right to conduct operations of whatsoever
nature with respect to the exploration for, exploitation of, mining, production,
processing, transporting and marketing of oil, gas or other minerals from the
Land but that nothing shall restrict or prohibit the pooling or unitization of
the portion of the Mineral Rights with land other than the Land, or the
exploration or production of the oil, gas and other minerals by means of wells
that are drilled or mines that open on land other than the Land but enter or
bottom under the Land, or by any other method that does not require ingress and
egress over the surface of the Land, provided that such actions do not restrict
or negatively impact the construction of improvements on the Land.
2.    Purchase Price and Earnest Money. The purchase price for the Property
shall be FIFTY‑TWO MILLION, FIVE HUNDRED FIFTY THOUSAND, AND NO/100 DOLLARS
($52,550,000.00) (the "Purchase Price"), payable as follows:
2.1
Earnest Money. Within three (3) business days following the Effective Date of
this Agreement, Purchaser shall deposit the sum of ONE MILLION AND NO/100
DOLLARS ($1,000,000.00) in the form of immediately available funds (together
with any interest earned thereon, the "Earnest Money") and a signed copy of this


PURCHASE AND SALE AGREEMENT    7

--------------------------------------------------------------------------------



Agreement with Chicago Title Insurance Company, 2828 Routh Street, Suite 800,
Dallas, Texas 75201, Attention Michael R. Haas (the "Title Company"). In the
event that the Purchaser fails to timely deposit the Earnest Money, then Seller
shall have the right to terminate this Agreement by written notice to Purchaser
delivered at any time after the second business day after the Effective Date
until such time as the Earnest Money is actually deposited, in which event this
Agreement shall be void ab initio. The Earnest Money shall be held by the Title
Company in an interest bearing, FDIC insured, account. Any interest on the
Earnest Money shall be a part of the Earnest Money and paid in accordance with
the provisions of this Agreement. The Earnest Money shall be applied towards the
Purchase Price on the Closing Date (as defined below) if the conveyance of the
Property closes.
2.2
Balance at Closing. Subject to the credits and adjustments set forth in this
Agreement, Purchaser shall pay the balance of the Purchase Price to Seller at
Closing (as defined below) in the form of immediately available funds.

2.3
Allocation of Purchase Price. For purposes of this Agreement, the parties agree
as to the following allocations of value for the respective items and properties
and a portion of the Purchase Price in the respective amounts below shall be
attributed to and allocated as follows:

(g)
The Tangible Personal Property has a value of Twenty-Seven Thousand Three
Hundred and No/100 Dollars ($27,300.00);

(h)
The Classen Curve Property has a value of Fourteen Million and No/100 Dollars
($14,000,000.00);

(i)
The Triangle Property has a value of Thirteen Million, Four Hundred Thousand and
No/100 Dollars ($13,400,000.00);

(j)
The NHP Property has a value of Sixteen Million, Five Hundred Thousand and
No/100 Dollars ($16,500,000.00);

(k)
The North Triangle Property has a value of Five Million, Nine Hundred Fifty
Thousand and No/100 Dollars ($5,950,000.00);

(l)
The Kings Court Property has a value of One Million and No/100 Dollars
($1,000,000.00);

(m)
The Shell Station Property has a value of Five Hundred Thousand and No/100
Dollars ($500,000.00); and

(n)
The Kensington Property has a value of One Million, Two Hundred Thousand, and
No/100 Dollars ($1,200,000.00).

2.4
Independent Consideration. Notwithstanding anything herein to the contrary, a
portion of the Earnest Money in the amount of One Hundred and No/100 Dollars


PURCHASE AND SALE AGREEMENT    8

--------------------------------------------------------------------------------



($100.00) shall be non-refundable to Purchaser and deemed earned by Seller and
will be paid over to Seller upon any termination of this Agreement as
independent consideration for Seller's performance under this Agreement. Any
term or provision herein which provides for the return of the Earnest Money to
Purchaser shall mean the Earnest Money, less such independent consideration.
3.    Effective Date. The "Effective Date" of this Agreement shall mean the date
on which the last of Purchaser and Seller executes this Agreement, as shown by
the dates set forth below their respective signatures.
4.    Feasibility Period; Investigations.
4.1
Purchaser shall have a period of forty-five (45) days after the Effective Date
(the "Feasibility Period") to enable Purchaser to conduct and obtain all
non-invasive inspections, examinations, investigations and tests as Purchaser
considers appropriate for determining the present condition of the Property and
whether Purchaser desires to complete the purchase of the Property in accordance
with the terms hereof. Purchaser shall promptly provide Seller with copies of
all reports and other written materials generated by, or prepared for the
benefit of, Purchaser in connection with its review of the Property. Purchaser
shall have the right to terminate this Agreement for any reason whatsoever by
sending written notice thereof to Seller and the Title Company on or before the
expiration of the Feasibility Period. If Purchaser timely delivers such notice
of termination, the Earnest Money shall be returned to Purchaser, all
obligations of the parties hereunder shall terminate (other than those matters
which expressly survive the early termination of this Agreement), and this
Agreement shall otherwise have no further force and effect. The parties
acknowledge and agree that despite the fact that there are several different
parcels which comprise the Property, this Agreement is intended to be one single
transaction, and as such, excepting as set forth in Section 4.2 below, Purchaser
does not have the right to terminate this Agreement as to fewer than all of such
properties and thus any termination by Purchaser shall be considered a
termination of this Agreement as a whole. If such notice is not given by the
expiration of the Feasibility Period, then Purchaser shall be deemed to have
approved the Property and in such event, Purchaser shall be deemed to have
waived any further right to terminate this Agreement and the Earnest Money shall
have been fully earned by Seller and shall thereafter be non-refundable to
Purchaser except as otherwise expressly provided herein. The parties agree that
the Title Company shall be and is hereby instructed to disburse the Earnest
Money in accordance with the terms of this Agreement, without the need for any
additional authorization or documents executed at the time of such disbursement.

4.2
The provisions in Section 4.1 to the contrary notwithstanding, Purchaser may
terminate this Agreement as to one or more parcels if Purchaser's due diligence
inspections discloses any issue or defect of a material nature with respect to
any particular parcel and proceed to close on the remaining parcels with a
reduction of the Purchase Price equal to the allocated amount as set forth in
Section 2.3 pertaining


PURCHASE AND SALE AGREEMENT    9

--------------------------------------------------------------------------------



to such terminated parcel or parcels. Purchaser shall give written notice to
Seller upon discovery of any issue or defect pertaining to a particular parcel
that is unacceptable to Purchaser. Seller shall not be obligated to cure or
attempt to cure any such issue or defect but, should any such issue or defect
raised by Purchaser as to a particular parcel remain uncured as of the
expiration of the Feasibility Period, then Purchaser may elect to terminate this
Agreement as to such parcel by delivering written notice thereof to Seller by
the expiration of the Feasibility Period.
4.3
Subject to the terms hereof, Purchaser, and any employee, agent, or principal
of, or independent contractor with, Purchaser, shall have the right during the
Feasibility Period to enter upon the Property for any purpose contemplated by
the terms and conditions hereof; provided, however, that any entry shall be at
the sole cost, expense and risk of Purchaser, and that Purchaser hereby
indemnifies and agrees to hold Seller harmless from and against any and all
loss, cost or expense (including attorneys' fees and expenses) resulting
directly or indirectly, from any entry by Purchaser, or any employee, agent,
principal of, or independent contractor with, the Purchaser, upon the Property.
Provided, further, that any entry upon the Property by Purchaser for the purpose
of conducting such inspections shall be reasonably coordinated in advance with
Seller as to scheduling and other such details and Seller may be present during
any such entry. Further, Purchaser agrees to (a) satisfy any and all mechanic's
liens which may be filed or threatened against the Property as a result of such
entry by Purchaser, or any employee, agent, principal of, or independent
contractor with, the Purchaser onto and inspection of the Property, and (b) if
this transaction does not close, repair any damage to the Property caused by
Purchaser or its agents or employees and to restore the Property to
substantially the same condition existing on the Effective Date hereof. Prior to
any entry on the Property, Purchaser shall provide to Seller evidence of the
following insurance: (i) comprehensive commercial general liability insurance
for personal injury (including wrongful death) and damage to property covering
any occurrence on the Property and any act or omission by Purchaser, its agents,
employees, contractors, subcontractors and invitees (with a combined single
limit of liability for bodily injury and property damage of not less than
$1,000,000 per occurrence and $2,000,000.00 in the aggregate); and (ii)
employers' liability insurance (and workers compensation, if required) in
accordance with applicable state law. The liability policy shall contain an
endorsement naming Seller as an additional insured, and shall require at least
thirty (30) days' prior written notice to Seller of any material change,
non-renewal or cancellation of any such policy. No inspection of the Property by
Purchaser under the provisions of this Section 4 shall interfere with the
operation of the Property or the conduct of business thereon by Seller or any
Tenants or their respective employees and invitees.

4.4
Seller hereby consents to Purchaser conducting a Phase I Environmental Site
Assessment of the Property during the Feasibility Period, if it so desires.
Purchaser shall promptly furnish a copy thereof to Seller as provided above. If,
as a result of the Phase I Environmental Site Assessment of the Property which
Purchaser so


PURCHASE AND SALE AGREEMENT    10

--------------------------------------------------------------------------------



obtains, Purchaser deems it appropriate to have a Phase II Environmental Site
Assessment ("Phase II") of the Property performed, Purchaser shall present
Seller with a detailed plan or proposal for the conducting of the Phase II for
Seller's information. Seller may have a representative present at any time that
Purchaser or its representative is on the Property for any and all such testing
or inspection of the Property. Purchaser shall provide Seller at least
seventy-two (72) hours advance written notice before it conducts any Phase II
test and at least twenty-four (24) hours advance written notice of any such
other proposed testing to be conducted, at any time, on the Property by
Purchaser or its representative. Purchaser and its agents, employees and
contractors shall keep in strict confidence all information obtained related to
such tests and inspections of the Property, and this obligation shall survive
the termination of this Agreement, for any reason, for a period of one (1) year.
The terms and conditions contained in this Section 4 shall survive the
termination of this Agreement or the Closing, whichever is applicable.
5.    Due Diligence Materials. Within five (5) business days after the Effective
Date hereof, Seller will provide Purchaser with a response to the Due Diligence
Request List attached as a part hereof as Exhibit "E" by indicating with respect
to each of the Classen Curve Property, the Triangle Property, the NHP Property
and the Future Development Property items on the Due Diligence Request List for
which the response is "Not Applicable" or for which the response is "None" and
to deliver or cause to be delivered to Purchaser copies of all other documents
or items listed on the Due Diligence Request List to the extent the same are in
Seller's possession. Specific documents and items that Seller agrees to deliver
or caused to be delivered to Purchaser include the following:
5.1
"Classen Curve Property Due Diligence Materials":

(a)
A copy of each of the Classen Curve Leases (which includes any amendments to and
modifications thereof).

(b)
A current rent roll as to the Classen Curve Leases, including a list of all
Classen Curve Leases, the name of the Classen Curve Tenant and the space and/or
square footage of the leased premises according to each such Lease (the "Classen
Curve Rent Roll").

(c)
Copies of all Classen Curve Contracts.

(d)
Copies of those certain Deeds relating to the Classen Curve Property (the
"Classen Curve Vesting Deeds"), including the following:

i.
Quit Claim Deed from Don A. Karchmer, a single man, to Chesapeake Land Company,
L.L.C. dated April 26, 2007 and recorded in the Offices of the Oklahoma County
Clerk on May 2, 2007 as Document 2007062319 in Book 10467 at Page 1766-1768;


PURCHASE AND SALE AGREEMENT    11

--------------------------------------------------------------------------------



ii.
Quit Claim Deed from Grand Western Development, LLC, an Oklahoma limited
liability company, and Don A. Karchmer, an unmarried man, individually and as
Trustee, to Chesapeake Land Company, LLC dated April 26, 2007 and recorded in
the Offices of the Oklahoma County Clerk on May 2, 2007 as Document 2007062320
in Book 10467 at Page 1769-1775;

iii.
Special Warranty Deed from Burl G. Beasley, a single person, to Chesapeake Land
Development Company, L.L.C. dated March 30, 2010 and recorded in the Offices of
the Oklahoma County Clerk on April 1, 2010 as Document 20100401010374760 in Book
RE11333 at Page 1250;

iv.
Special Warranty Deed from Toni K. Lampkin-Marshall, a single person, to
Chesapeake Land Development Company, L.L.C. dated January 10, 2011 and recorded
in the Offices of the Oklahoma County Clerk on January 12, 2011 as Document
20110112010053160 in Book RE11550 at Page 999;

v.
Special Warranty Deed from Patricia Blakley a/k/a Patricia Blakley-Sturgis,
joined by her spouse John Sturgis, to Chesapeake Land Development Company,
L.L.C. dated April 11, 2011 and recorded in the Offices of the Oklahoma County
Clerk on June 7, 2011 as Document 20110607010684110 in Book RE11648 at Page 500;

vi.
Special Warranty Deed from Samuel J. Stucky, a single person, to Chesapeake Land
Development Company, L.L.C. dated June 16, 2010 and recorded in the Offices of
the Oklahoma County Clerk on June 21, 2010 as Document 20100621010738270 in Book
RE11391 at Page 1483;

vii.
Special Warranty Deed from Yvonne S. Steubing, a/k/a Yvonne S. Steubing, a
single person, to Chesapeake Land Development Company, L.L.C. dated August 22,
2011 and recorded in the Offices of the Oklahoma County Clerk on August 31, 2011
as Document 20110831011086660 in Book RE11713 at Page 801; and

viii.
Special Warranty Deed from Donna L. Wallace, a single person, to Chesapeake Land
Development Company, L.L.C. dated April 20, 2011 and recorded in the Offices of
the Oklahoma County Clerk on May 20, 2011 as Document 20110520010615000 in Book
RE11637 at Page 333.


PURCHASE AND SALE AGREEMENT    12

--------------------------------------------------------------------------------



(e)
Copies of all existing ALTA/ACSM Land Title Surveys relating to the Classen
Curve Property (the "Classen Curve Prior Surveys"), including the following:

i.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated
December 12, 2006 (project no. 1686155);

ii.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated March
9, 2010 (project no. 1686288);

iii.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated April
8, 2011 (project no. 1686315);

iv.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated June 3,
2010 (project no. 1686294);

v.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated August
8, 2011 (project no. 1686323); and

vi.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated April
14, 2011 (project no. 1686316).

(f)
Copies of any environmental audits, reports or surveys or other geotechnical
studies relating to the Classen Curve Property.

(g)
Copies of all existing owner's policies of title insurance and title commitments
obtained by Seller relating to the Classen Curve Property (the "Classen Curve
Prior Policies"), including the following:

i.
Chicago Title Insurance Company Owner's Policy of Title Insurance as issued by
Capitol Abstract & Title Company policy no. O‑106-6090586 (and bearing File No.
6090586) dated May 2, 2007 insuring Chesapeake Land Company, L.L.C.;

ii.
Chicago Title Insurance Company Owner's Policy of Title Insurance as issued by
Capitol Abstract & Title Company policy no. O106-06-10020664 (and bearing File
No. 10020664) dated April 1, 2010 insuring Chesapeake Land Development Company,
L.L.C.;

iii.
Chicago Title Insurance Company Owner's Policy of Title Insurance as issued by
Capitol Abstract & Title Company policy no. O106-06-10120018 (and bearing File
No. 10120018) dated January 12, 2011 insuring Chesapeake Land Development
Company, L.L.C.;

iv.
Chicago Title Insurance Company Owner's Policy of Title Insurance as issued by
Capitol Abstract & Title Company policy no.


PURCHASE AND SALE AGREEMENT    13

--------------------------------------------------------------------------------



O106-06-1100787 (and bearing File No. 1100787) dated June 7, 2011 insuring
Chesapeake Land Development Company, L.L.C.;
v.
Chicago Title Insurance Company Owner's Policy of Title Insurance as issued by
Capitol Abstract & Title Company policy no. O106-06-10050605 (and bearing File
No. 10050605) dated June 21, 2010 insuring Chesapeake Land Development Company,
L.L.C.;

vi.
Old Republic National Title Insurance Company Owner's Policy of Title Insurance
as issued by Old Republic National Title Insurance Company policy no. OX 480496
(and bearing Case No. 21107-080016) dated August 31, 2011 insuring Chesapeake
Land Development Company, L.L.C.; and

vii.
Chicago Title Insurance Company Owner's Policy of Title Insurance as issued by
Capitol Abstract & Title Company policy no. O106-06-1101668 (and bearing File
No. 1101668) dated May 20, 2011 insuring Chesapeake Land Development Company,
L.L.C.

(h)
Copies of any and all Certificates of Occupancy which Seller has with regard to
the Classen Curve Property.

(i)
Copies of any and all boiler, elevator or other inspection certificates required
by any governmental entity with regard to the Classen Curve Property.

(j)
Copy of the most recent and year to date operating and financial statements for
the Classen Curve Property.

5.2
"Triangle Property Due Diligence Materials":

(a)
A copy of each of the Triangle Leases (which includes any amendments to and
modifications thereof).

(b)
A current rent roll as to the Triangle Leases, including a list of all Triangle
Leases, the name of the Triangle Tenant and the space and/or square footage of
the leased premises according to each such Lease (the "Triangle Rent Roll").

(c)
Copies of all Triangle Contracts.

(d)
Copies of those certain Deeds relating to the Triangle Property (the "Triangle
Vesting Deeds"), including the following:

vii.
Special Warranty Deed from Reserve National Insurance Company, an Oklahoma
corporation, to Chesapeake Land Company, L.L.C. dated August 10, 2006 and
recorded in the Offices of the Oklahoma


PURCHASE AND SALE AGREEMENT    14

--------------------------------------------------------------------------------



County Clerk on August 15, 2006 as Document 2006123354 in Book 10211 at Page
1444-1448;
viii.
Special Warranty Deed from SCI Oklahoma Funeral Services, Inc. to Chesapeake
Land Company, L.L.C. dated November 8, 2006 and recorded in the Offices of the
Oklahoma County Clerk on January 8, 207 as Document 2007003696 in Book 10356 at
Page 1291-1295;

ix.
Quit Claim Deed from SCI Oklahoma Funeral Services, Inc., successor by merger to
Hahn-Cook Funeral Home, Inc., to Chesapeake Land Company, L.L.C. dated November
8, 2006 and recorded in the Offices of the Oklahoma County Clerk on March 12,
2007 as Document 2007034387 in Book 10414 at Page 1011-1013;

x.
Special Warranty Deed from K.C. Kelley and Martha L. Kelley, husband and wife,
and Kenneth Knight and Deborah L. Knight, husband and wife, to Chesapeake Energy
Corporation, and its successors and assigns, dated February 23, 2001 and
recorded in the Offices of the Oklahoma County Clerk on February 23, 2001 as
Document 2001023090 in Book 8021 at Page 1969-1971;

xi.
Journal Entry of Judgment dated June 4, 2010 in the District Court of Oklahoma
County, State of Oklahoma, Case No. CV-2010-493, and recorded in the Offices of
the Oklahoma County Clerk on August 4, 2010 as Document 20100804010952670 in
Book RE11426 at Page 391; and

(e)
Copies of all existing ALTA/ACSM Land Title Surveys relating to the Triangle
Property (the "Triangle Prior Surveys"), including the following:

i.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated August
4, 2006 (project no. 1686120); and

ii.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated October
4, 2006 (project no. 1686152).

(f)
Copies of any environmental audits, reports or surveys or other geotechnical
studies relating to the Triangle Property, including the following:

viii.
Underground Storage Tank Removal Report dated September 24, 2009 prepared by
Professional Earth Services, Inc.;

ix.
Underground Storage Tank Fluid Removal Letter Report dated January 8, 2008
prepared by Secor International Incorporated;

x.
Letter Report for Compliance Management dated February 15, 2008 prepared by
Secor International Incorporated;


PURCHASE AND SALE AGREEMENT    15

--------------------------------------------------------------------------------



xi.
Asbestos Inspection Report dated March 8, 2009 prepared by Astech Asbestos
Support Technologies, Inc.;

xii.
Draft Phase I Environmental Site Assessment dated July 28, 2009 prepared by
Bucher, Willis & Ratliff Corporation;

xiii.
Phase I Environmental Site Assessment dated August 3, 2009 prepared by Bucher,
Willis & Ratliff Corporation;

xiv.
Letter from Oklahoma Corporation Commission dated November 2, 2009 re Petroleum
Storage Tank and Line Closure Report;

xv.
City of Oklahoma City Non-Hazardous Waste Manifest No. 161616 dated June 3,
2010;

xvi.
"No Further Action" letter from Oklahoma Corporation Commission dated July 23,
2010; and

xvii.
Underground Storage Tank Closure Report Form prepared by Genesis Environmental
Solutions, LLC dated July 9, 2010.

(g)
Copies of all existing owner's policies of title insurance and title commitments
obtained by Seller relating to the Triangle Property (the "Triangle Prior
Policies"), including the following:

i.
Chicago Title Insurance Company Owner's Policy of Title Insurance as issued by
Capitol Abstract & Title Company policy no. O‑106-6040649 (and bearing File No.
6040649) dated August 15, 2006 insuring Chesapeake Land Company, L.L.C.; and

ii.
Chicago Title Insurance Company Owner's Policy of Title Insurance as issued by
Capitol Abstract & Title Company policy no. O‑106-6081145 (and bearing File No.
6081145) dated January 8, 2007 insuring Chesapeake Land Company, L.L.C.

(h)
Copies of any and all Certificates of Occupancy which Seller has with regard to
the Triangle Property.

(i)
Copies of any and all boiler, elevator or other inspection certificates required
by any governmental entity with regard to the Triangle Property.

(j)
Copy of the most recent and year to date operating and financial statements for
the Triangle Property.


PURCHASE AND SALE AGREEMENT    16

--------------------------------------------------------------------------------



5.3
"NHP Property Due Diligence Materials":

(a)
A copy of each of the NHP Leases (which includes any amendments to and
modifications thereof).

(b)
A current rent roll as to the NHP Leases, including a list of all NHP Leases,
the name of the NHP Tenant and the space and/or square footage of the leased
premises according to each such Lease (the "NHP Rent Roll").

(c)
Copies of all NHP Contracts.

(d)
Copies of those certain Deeds relating to the NHP Property (the "NHP Vesting
Deeds"), including the following:

iii.
Special Warranty Deed from Plaza North, Ltd, an Oklahoma limited partnership, to
Chesapeake Land Company, LLC dated January 6, 2006 and recorded in the Offices
of the Oklahoma County Clerk on January 9, 2006 as Document 2006003585 in Book
9978 at Page 800-803;

iv.
Special Warranty Deed from Nichols Hills Development Co., Ltd, an Oklahoma
limited partnership, to Chesapeake Land Company, L.L.C. dated January 6, 2006
and recorded in the Offices of the Oklahoma County Clerk on January 10, 2006 as
Document 2006004067 in Book 9979 at Page 112-117; and

v.
Correction Special Warranty Deed from Nichols Hills Development Co., Ltd, an
Oklahoma limited partnership, to Chesapeake Land Company, LLC dated March 9,
2006 and recorded in the Offices of the Oklahoma County Clerk on March 10, 2006
as Document 2006035508 in Book 10039 at Page 1061-1069.

(e)
Copies of all existing ALTA/ACSM Land Title Surveys relating to the NHP Property
(the "NHP Prior Surveys"), including the following:

xviii.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated January
3, 2006 (project no. 1686065).

(f)
Copies of any environmental audits, reports or surveys or other geotechnical
studies relating to the NHP Property.

(g)
Copies of all existing owner's policies of title insurance and title commitments
obtained by Seller relating to the NHP Property (the "NHP Prior Policies"),
including the following:

i.
Chicago Title Insurance Company Owner's Policy of Title Insurance as issued by
Capitol Abstract & Title Company policy no.


PURCHASE AND SALE AGREEMENT    17

--------------------------------------------------------------------------------



5090652-106 (and bearing File No. 5090652) dated January 9, 2006 insuring
Chesapeake Land Company, L.L.C.; and
ii.
Chicago Title Insurance Company Owner's Policy of Title Insurance as issued by
Capitol Abstract & Title Company policy no. O106-06-8020289 (and bearing File
No. 8020289) dated July 3, 2008 insuring Chesapeake Land Company, L.L.C.

(h)
Copies of any and all Certificates of Occupancy which Seller has with regard to
the NHP Property.

(i)
Copies of any and all boiler, elevator or other inspection certificates required
by any governmental entity with regard to the NHP Property.

(j)
Copy of the most recent and year to date operating and financial statements for
the NHP Property.

5.4
"Future Development Property Due Diligence Materials":

(a)
A copy of each of the North Triangle Lease and the Shell Station Lease (which
includes any amendments to and modifications thereof);

(b)
A current rent roll as to the North Triangle Lease and the Shell Station Lease
(the "Future Development Rent Roll", and together with the Classen Curve Rent
Roll, the Triangle Rent Roll and the NHP Rent Roll, collectively the "Rent
Rolls");

(c)
Copies of those certain Deeds relating to the Future Development Property (the
"Future Development Vesting Deeds" and together with the Classen Curve Vesting
Deeds, the Triangle Vesting Deeds and the NHP Vesting Deeds, collectively the
"Vesting Deeds"), including the following:

vi.
Special Warranty Deed from Simons Investment Company A Limited Partnership, an
Oklahoma limited partnership, to Chesapeake Energy Corporation dated August 13,
2004 and recorded in the Offices of the Oklahoma County Clerk on August 17, 2004
as Document 2004134226 in Book 9429 at Page 1335-1339;

vii.
General Warranty Deed from Estro Incorporated N.V., a Netherlands Antilles
Corporation, to Chesapeake Land Company, L.L.C. dated December 14, 2005 and
recorded in the Offices of the Oklahoma County Clerk on December 29, 2005 as
Document 2005201046 in Book 9968 at Page 583-587;

viii.
Special Warranty Deed from Mark W. Kuehling, a single person, to Chesapeake Land
Company, L.L.C. dated March 31, 2008 and


PURCHASE AND SALE AGREEMENT    18

--------------------------------------------------------------------------------



recorded in the Offices of the Oklahoma County Clerk on July 3, 2008 as Document
2008088762 in Book 10850 at Page 926-929;
ix.
Warranty Deed from George Wythe Munford Jr., a/k/a George Wythe Munford, a
single person, and Rossie Kent Campbell, a/k/a R. Kent Campbell, a single
person, to Chesapeake Land Company, L.L.C. dated February 28, 2007 and recorded
in the Offices of the Oklahoma County Clerk on March 1, 2007 as Document
2007029284 in Book 101040450 at Page 1299;

x.
Limited Liability Company Warranty Deed from Brooks Investments, L.L.C., an
Oklahoma limited liability company, to Chesapeake Land Company, L.L.C. dated
February 28, 2007 and recorded in the Offices of the Oklahoma County Clerk on
March 1, 2007 as Document 2007029283 in Book 10404 at Page 1298;

xi.
Warranty Deed from Carson L. Carter III, and joined by his spouse Celeste R.
Carter, to Chesapeake Land Company, L.L.C. dated March 7, 2007 and recorded in
the Offices of the Oklahoma County Clerk on March 8, 2007 as Document 2007032849
in Book 10411 at Page 1507;

xii.
Warranty Deed from Marla S. Balentine, Trustee or her successors in trust under
the Marla S. Balentine Living Trust dated April 15, 1996, to Chesapeake Land
Company, L.L.C. dated March 30, 2007 and recorded in the Offices of the Oklahoma
County Clerk on April 5, 2007 as Document 2007047955 in Book 10439 at Page 783;

xiii.
Warranty Deed from Mile F. Gillidette, and joined by his spouse Nancy J.D.
Gillidette, to Chesapeake Land Company, L.L.C. dated April 10, 2007 and recorded
in the Offices of the Oklahoma County Clerk on April 11, 2007 as Document
2007051489 in Book 10445 at Page 1792;

xiv.
Warranty Deed from Jacquelyn Thomas and Venice L. Thomas Sr., wife and husband,
to Chesapeake Land Company, L.L.C. dated March 28, 2007 and recorded in the
Offices of the Oklahoma County Clerk on March 29, 2007 as Document 2007044401 in
Book 10432 at Page 523;

xv.
Warranty Deed from Lilliam Gambulos, a single person, to Chesapeake Land
Company, L.L.C. dated March 22, 2007 and recorded in the Offices of the Oklahoma
County Clerk on March 26, 2007 as Document 2007041887 in Book 10427 at
Page 1162;


PURCHASE AND SALE AGREEMENT    19

--------------------------------------------------------------------------------



xvi.
Warranty Deed from Quinette C. Henry f/k/a/ Quinette C. Williams, and joined by
her spouse Earl James Henry, to Chesapeake Land Company, L.L.C. dated March 22,
2007 and recorded in the Offices of the Oklahoma County Clerk on March 26, 2007
as Document 2007041886 in Book 10427 at Page 1161;

xvii.
Quit Claim Deed from Chesapeake Land Development Company, L.L.C., an Oklahoma
limited liability company formerly known as Chesapeake Land Company, L.L.C., to
Chesapeake Land Development Company, L.L.C. dated January 21, 2010 and recorded
in the Offices of the Oklahoma County Clerk on February 8, 2010 as Document
20100208010146070 in Book RE11298 at Page 1323;

xviii.
Removal of Kings Court Condominium from Provisions of Unit Ownership Estate Act
and Revocation of Declaration of Covenants, Conditions and Restrictions for
Kings Court Condominium dated January 31, 2010 and recorded in the Offices of
the Oklahoma County Clerk on February 8, 2010 as Document 20100208010146060 in
Book RE11298 at Page 1320;

xix.
Special Warranty Deed from The Trust Company of Oklahoma, Trustee of the Jack W.
Owens Trust, a testamentary trust, to Chesapeake Land Company, L.L.C. dated
January 25, 2008 and recorded in the Offices of the Oklahoma County Clerk on
January 30, 2008 as Document 2008013444 in Book 10718 at Page 268-271; and

xx.
Special Warranty Deed from Kensington-1985 Limited Partnership, an Oklahoma
limited partnership, to Chesapeake Land Company, L.L.C. dated June 1, 2005 and
recorded in the Offices of the Oklahoma County Clerk on June 3, 2005 as Document
2005083360 in Book 9732 at Page 1740-1741.

(d)
Copies of any existing ALTA/ACSM Land Title Surveys relating to the Future
Development Property (the "Future Development Prior Surveys" and together with
the Classen Curve Prior Surveys, the Triangle Prior Surveys and the NHP Prior
Surveys, collectively the "Prior Surveys"), including the following:

xix.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated
November 29, 2007 (project no. 1686221);

xx.
Topographic Survey prepared by Johnson & Associates, Inc. dated January 25, 2008
(project no. 1686230);

xxi.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated August
12, 2004 (project no. 1686031); and


PURCHASE AND SALE AGREEMENT    20

--------------------------------------------------------------------------------



xxii.
ALTA/ACSM Land Title Survey prepared by Johnson & Associates, Inc. dated
December 22, 2005 (project no. 1686089).

(e)
Copies of any environmental audits, reports or surveys or other geotechnical
studies relating to the Future Development Property, including the following:

iii.
Limited Site Investigation of Kensington Apartment, 6205 NW Grand Blvd.,
Oklahoma City, Oklahoma County, Oklahoma, prepared by Terracon dated April 6,
2007, Project No. 03077009; and

iv.
Limited Environmental Site Assessment of Kensington Apartment, 6205 NW Grand
Blvd., Oklahoma City, Oklahoma County, Oklahoma, prepared by Terracon, dated
February 23, 2007, Project No. 03077714.

(f)
Copies of any existing owner's policies of title insurance and title commitments
obtained by Seller relating to the Future Development Property (the "Future
Development Prior Policies" and together with the Classen Curve Prior Policies,
the Triangle Prior Policies and the NHP Prior Policies, collectively the "Prior
Policies"), including the following:

iii.
Chicago Title Insurance Company Owner's Policy of Title Insurance as issued by
Capitol Abstract & Title Company policy no. O106-06-7100780 (and bearing File
No. 7100780) dated January 30, 2008 insuring Chesapeake Land Company, L.L.C.;
and

iv.
Lawyers Title Insurance Corporation Owner's Policy of Title Insurance as issued
by Lawyers Title Insurance Corporation policy no. A75-0878668 (and bearing Case
No. CEC 2504-8116) dated June 3, 2005 insuring Chesapeake Land Company, L.L.C.

The Classen Curve Due Diligence Materials, Triangle Due Diligence Materials, NHP
Due Diligence Materials and Future Development Property Due Diligence Materials
are hereinafter referred to collectively as "Due Diligence Materials". All of
the Due Diligence Materials are Confidential Information (defined below) and
shall be treated in strict accordance with Section 20.7 below. If the
transaction contemplated by this Agreement fails to close for any reason
whatsoever, Purchaser shall promptly return to Seller all of the Due Diligence
Materials and will not retain any copies, extracts or other reproductions in
whole or in part thereof. Further, any documents incorporating or generated from
any such Confidential Information that are prepared by Purchaser or its agents
shall be destroyed, along with all copies and reproductions thereof. Purchaser
acknowledges and agrees that, except for the representations and warranties of
Seller expressly set forth in Section 7 hereof (as limited by Section 9 hereof),
Seller delivers or makes available the Due Diligence Materials described in this
Section 5 without representation or warranty as to the accuracy thereof, and
Purchaser specifically acknowledges and agrees that Seller shall have no
liability or responsibility for any inaccuracy thereof. PURCHASER ACKNOWLEDGES
AND UNDERSTANDS THAT SOME OF THE DUE DILIGENCE MATERIALS AND OTHER

PURCHASE AND SALE AGREEMENT    21

--------------------------------------------------------------------------------



INFORMATION PROVIDED OR MADE AVAILABLE TO PURCHASER PURSUANT TO THIS AGREEMENT
HAS BEEN PREPARED BY PARTIES OTHER THAN SELLER OR ITS AFFILIATES AND EXCEPT AS
EXPRESSLY SET FORTH IN SECTION 7 HEREOF, THAT NEITHER SELLER NOR ANY OF ITS
AFFILIATES NOR ANY OF THEIR RESPECTIVE MEMBERS, OFFICERS, EMPLOYEES, AGENTS,
ATTORNEYS, BROKERS OR CONTRACTORS MAKE NOR HAVE MADE ANY REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE COMPLETENESS, CONTENT OR
ACCURACY THEREOF. PURCHASER SPECIFICALLY RELEASES SELLER, AND ITS AFFILIATES AND
THEIR RESPECTIVE MEMBERS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, BROKERS AND
CONTRACTORS FROM ALL CLAIMS, DEMANDS, CAUSES OF ACTION, JUDGMENTS, LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEY'S FEES WHETHER SUIT
IS INSTITUTED OR NOT), WHETHER KNOWN OR UNKNOWN, LIQUIDATED OR CONTINGENT,
ASSERTED AGAINST OR INCURRED BY PURCHASER BY REASON OF THE INFORMATION CONTAINED
IN, OR THAT SHOULD HAVE BEEN CONTAINED IN, SUCH DUE DILIGENCE MATERIALS OR OTHER
INFORMATION THAT HAS BEEN PREPARED BY PARTIES OTHER THAN SELLER OR ITS
AFFILIATES.
6.    Title; Survey; Objections.
6.1
Within thirty (30) days from the Effective Date, Purchaser shall obtain a
commitment for title insurance issued by the Title Company covering the Property
(the "Title Commitment") for an Owner's Policy of Title Insurance ("Title
Policy"), and legible copies of any restrictive covenants and documents
evidencing exceptions in the Title Commitment (the "Exception Documents").
Purchaser shall promptly deliver a copy of the Title Commitment and all
Exception Documents to Seller.

6.2
Within thirty (30) days from the Effective Date, Purchaser shall obtain one or
more surveys of the Property prepared in conformance with ALTA standards,
certified to Purchaser, the Title Company and Seller, as of a date after the
Effective Date, by a registered professional engineer or registered professional
surveyor selected by Purchaser and plotting the Exception Documents on the Land
(the "Surveys"). Purchaser shall promptly deliver a copy of the Surveys to
Seller.

6.3
By that date which is five (5) days after Purchaser's receipt of the later of
the Title Commitment and Surveys (the "Objection Deadline"), Purchaser may give
written notice to Seller and the Title Company ("Objection Notice") of any
matters contained in the Title Commitment or the Surveys to which Purchaser
objects ("Title Objections"). Any matters in the Title Commitment or Surveys to
which Purchaser does not timely object (or to which Purchaser objects but which
Seller is not obligated to cure) shall constitute "Permitted Exceptions." The
parties agree that items which appear as exceptions to any Vesting Deeds or on
the Prior Policies and any matters reflected on any of the Prior Surveys shall
be Permitted Exceptions on the Deeds; however, Purchaser may include any such
items as Title Objections. Seller shall not be obligated to cure or attempt to
cure any Title Objection, other than for unpaid real


PURCHASE AND SALE AGREEMENT    22

--------------------------------------------------------------------------------



estate taxes and assessments, voluntary liens or mortgages filed against the
Property or mechanics liens resulting directly from the acts or omissions of
Seller or any tenant (collectively, "Monetary Liens"). Regardless of whether or
not Purchaser has notified Seller of Purchaser's objection thereto, failure of
Purchaser to object to a Monetary Lien shall in no event be deemed a waiver of
Purchaser's right to require Seller to remove such Monetary Lien. Should any
such Title Objections remain uncured as of the expiration of the Feasibility
Period, then Purchaser's sole and exclusive rights under this Agreement shall be
to: (i) terminate this Agreement with respect to a particular parcel in
accordance with Section 4.2 by delivering written notice thereof by the
expiration of the Feasibility Period; (ii) terminate this Agreement in its
entirety by delivering written notice thereof by the expiration of the
Feasibility Period in which case the Earnest Money shall be immediately refunded
to Purchaser and thereafter neither Purchaser nor Seller shall have any further
rights or obligations hereunder (except for those which expressly survive the
termination hereof); or (iii) waive any Title Objections and close under this
Agreement. In the event that Purchaser does not timely terminate this Agreement
as provided herein, then Purchaser shall be deemed to have approved the state of
the title to the Property, and Purchaser shall have no further right to
terminate this Agreement pursuant to this Section 6.3.
6.4
In the event that subsequent to the expiration of the Feasibility Period and
prior to Closing, any new matter affecting title to which Purchaser objects is
filed, Purchaser shall immediately give notice to Seller and the Title Company
of any such Additional Title Objections. By notice to Purchaser, Seller shall
advise Purchaser whether Seller is able and willing to satisfy or cure such
Additional Title Objections or is unwilling or unable to cure such Additional
Title Objections at or prior to Closing. If requested, Seller shall have a
period of not more than fifteen (15) additional days after the proposed Closing
Date in which to cause the Additional Title Objections to be satisfied, in which
case the Closing Date shall be extended to the extent necessary to enable Seller
to so satisfy the Additional Title Objections. Failure of Seller to cure the
Additional Title Objections by such extended Closing Date shall give Purchaser
the same rights as provided in Section 6.3 to elect to terminate or to waive the
Additional Title Objections and proceed to close.

7.    Representations, Warranties and Covenants of Seller. Seller represents,
warrants and covenants to Purchaser as of the Effective Date and the Closing
Date as follows:
7.1
Authority. Seller is a duly organized and validly existing limited liability
company in good standing under the laws of the State of Oklahoma and is taxed as
a corporation for federal income tax purposes. Seller has full capacity, right,
power and authority to execute, deliver and perform this Agreement and all
documents to be executed by Seller pursuant hereto, and any required action and
approvals therefor have been duly taken and obtained. The individuals signing
this Agreement and all other documents executed or to be executed pursuant
hereto on behalf of Seller are and shall be duly authorized to sign the same on
Seller's behalf and to bind Seller thereto.


PURCHASE AND SALE AGREEMENT    23

--------------------------------------------------------------------------------



This Agreement and all documents to be executed pursuant hereto by Seller are
and shall be binding upon and enforceable against Seller in accordance with
their respective terms. Neither the execution, delivery or performance of this
Agreement by Seller, nor the consummation of the transactions contemplated
hereby will violate any order, judgment, injunction, award or decree of any
court or arbitration body, by or to which Seller or the Property are or may be
bound or subject.
7.2
Legal Compliance. To Seller's knowledge, Seller has not received any currently
effective written notice from any governmental authority (local, state and
federal) having jurisdiction over the Property alleging that the Property or any
portion of the Property is in violation of or in non-compliance with applicable
building codes, laws, ordinances or regulations.

7.3
Environmental. To Seller's knowledge, Seller has not received any currently
effective written notice from any governmental authority having jurisdiction
over the Property notifying Seller that (i) the Property is in violation of any
Environmental Laws (defined below), or (ii) there are "hazardous substances" or
"hazardous waste" (as defined by any Environmental Laws) on the Property in a
manner or quantity that presently violates any Environmental Law.

7.4
Land Use. To Seller's knowledge, Seller has not received any currently effective
written notice from any governmental authority having jurisdiction over the
Property of any pending or threatened (in writing) condemnation, zoning or other
land use regulation proceedings which affects the Property.

7.5
Contracts. Attached hereto as Exhibits "B-1", "B-2" and "B-3" to this Agreement
are true, correct and complete schedules in all material respects of all
currently existing Contracts, complete copies of which Contracts have been or
will be provided to Purchaser. There are no Contracts or agreements affecting
the Land or the Improvements which will survive Closing and be binding upon
Purchaser except as disclosed in Exhibits "B-1", "B-2" and "B-3" attached hereto
and, to Seller's knowledge, no party is in material default under any such
Contracts.

7.6
Rent Rolls. Attached hereto collectively as Exhibit "C" to this Agreement are
the Rent Rolls, which are true, correct and complete in all material aspects.

7.7
Leases. True and complete copies of all Leases with the Tenants as identified on
the Rent Rolls have been or will be provided to Purchaser. There are no leases,
amendments, subleases, reciprocal easement agreements, or other agreements
(whether written or oral) by which any person or other entity is entitled to
occupy any portion of the Property except for the Leases as set forth in Exhibit
"C". Except as may be provided on Schedule 7.7 attached and made a part hereof,
Seller has not (i) provided written notice to any Tenant setting forth a default
by such Tenant under its Lease or provided notice to any party setting forth a
default under a recorded reciprocal easement agreement that remains uncured, or
(ii) to Seller's knowledge, received any written notice from any Tenant setting
forth a default by Landlord under


PURCHASE AND SALE AGREEMENT    24

--------------------------------------------------------------------------------



any Lease or received written notice from any party setting forth a default
under any recorded reciprocal easement agreement that remains uncured.
7.8
Lease Obligations. Except as identified on Schedule 7.8 attached and made a part
hereof, all (a) tenant improvements or work to be done, furnished or paid for by
Seller, or (b) construction allowances or rent abatements to be provided by
Seller, for, or in connection with, any Tenant pursuant to the terms of any of
the Leases have been completed and paid for. Except as set forth in Schedule 7.8
attached and made a part hereof, there are no leasing, brokerage or like
commissions, fees or payments due from Seller, or may become due, in respect of
any of the Leases for any current terms or exercised renewals, extensions or
expansions.

7.9
Tangible Personal Property. Attached hereto collectively as Exhibit "D" to this
Agreement is an inventory of the Tangible Personal Property which is, to
Seller's knowledge, true, correct and complete in all material respects and
except as set forth on Exhibit "D", the Tangible Personal Property is free and
clear of all liens, charges and encumbrances.

7.10
No Other Material Agreements. Except as set forth in this Agreement or as may be
otherwise reflected in the Leases, the Prior Policies or Prior Surveys, or the
Title Commitment (and with respect only to subparagraph (ii) herein, also the
Contracts), to Seller's knowledge, there is no currently valid and binding (i)
agreement, lease, reciprocal easement agreement, option or right of first
refusal to which Seller is a party which grants to any person or entity, other
than Purchaser, the present or future right to purchase, occupy, lease or
otherwise acquire an interest in the Property or any part thereof, or (ii)
agreement to which Seller is a party regarding the development, servicing,
maintenance, repair or operation of the Property or any material part thereof.

7.11
Financial Information. All operating statements, rent rolls, lists of tenant
security deposits and/or other information pertaining to the income and expenses
of the Property delivered or made available to Purchaser by Seller pursuant to
the provisions of this Agreement are true, correct and complete in all material
respects, and do not contain any material inaccuracies or omissions.

7.12
Litigation. Except as set forth on Schedule 7.12 attached and made a part
hereof, to Seller's knowledge, there is no litigation or other legal proceedings
(including bankruptcy) pending against Seller (and to Seller's knowledge, Seller
has not received any written notice threatening Seller with the filing of any
litigation or other legal proceeding against Seller), relating to or which is
likely to materially and adversely affect the use or operation of any of the
Properties as currently being operated by Seller or materially and adversely
affect the ability of Seller to perform its obligations under this Agreement.

7.13
No Foreign Person. Seller is not a "foreign person" within the meaning of
Section 1445 of the Internal Revenue Code and is not, and will not become, a
person or entity


PURCHASE AND SALE AGREEMENT    25

--------------------------------------------------------------------------------



with whom U.S. persons are restricted from doing business with under the
regulations of the Office of Foreign Asset Control ("OFAC") of the Department of
Treasury (including those named on OFAC's Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), the USA Patriot Act, or
other governmental action.
7.14
Construction at Classen Curve Property. As of the Effective Date, Seller is in
the process of completing certain improvements to the Classen Curve Property
which have been commenced, namely certain paving and landscaping work (the
"Curve Construction Work") pursuant to that certain AIA Standard Form of
Agreement Between Owner and Contractor dated February 11, 2013 (as amended, the
"Curve Construction Contract") with Smith & Pickel Construction, Inc.
("Contractor").

7.15
Operation and Maintenance Prior to Closing. From the Effective Date until the
Closing Date or earlier termination of this Agreement, Seller shall:

(a)
Continue to operate, maintain and repair the Property, or cause the Property to
be operated, maintained and repaired in the same manner as had existed prior to
the Effective Date hereof (ordinary wear, tear and casualty excepted), and in
the ordinary course of its business in the manner of a reasonably prudent owner
similarly situated, and including the diligent prosecution of the Curve
Construction Work pursuant to the Curve Construction Contract;

(b)
Keep in existence all fire and extended coverage insurance policies, and all
liability insurance policies that are in existence as of the Effective Date of
this Agreement with respect to the Property;

(c)
Pay all obligations (or the installment thereof then due and payable, if any
such obligations are payable in installments) relating to any real estate taxes
or assessments, capital charges, impound, connection or development fees imposed
by any governmental authority, or any public or private utility relating to the
Land and Improvements which are due and payable prior to the Closing Date;

(d)
Upon written notice from Purchaser after expiration of the Feasibility Period,
give appropriate notices of termination of Contracts designated by Purchaser
(but only to the extent termination is permitted thereunder without a penalty);
provided, however, that if the notice period required to terminate such
Contracts will not have run prior to Closing, Purchaser shall accept the
termination of the Contract consistent with the notice period provided in the
respective Contract;

(e)
Not enter into any contracts or agreements (other than Proposed Lease
Transactions permitted under the terms and conditions below) to which


PURCHASE AND SALE AGREEMENT    26

--------------------------------------------------------------------------------



Purchaser or the Property may be or may become subject without the express
written approval of Purchaser which approval shall not be unreasonably
conditioned, withheld or delayed;
(f)
Not file any administrative proceedings including, without limitation, zoning,
variance, code enforcement and regulatory which affect the Property; and

(g)
Advise Purchaser promptly of the receipt by Seller of any written notice of any
filed or threatened litigation, arbitration, condemnation, or administrative
(including, without limitation, zoning, variance, code enforcement and
regulatory) proceedings before any officer, court, board, governmental body or
agency which could materially affect the right of Purchaser to own, occupy,
lease, and operate the Property.

7.16
Accuracy of Representations and Warranties. All representations and warranties
of Seller contained in this Agreement are true and correct as of the Effective
Date of this Agreement and shall be true and correct as of the Closing Date. In
the event that Purchaser has knowledge, through its due diligence investigations
or otherwise, that any of the representations or warranties made by Seller under
this Agreement were not true or correct, and if Purchaser nevertheless closes
the transaction contemplated by this Agreement, then Purchaser shall be deemed
to have waived any claim of breach of such representation and warranty and shall
have no further claim against Seller with respect thereto.

"Seller's knowledge," as used in this Agreement, shall mean the current actual
knowledge of Tim Denny, without any obligation on such person's part to make any
independent investigation of the matters being represented, or to make any
inquiry of any other persons, or to search or examine any files, records, books,
correspondence, and the like.
8.    Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that Purchaser is a duly organized and validly existing
limited liability company in good standing under the laws of the state of its
organization. Purchaser has full capacity, right, power and authority to
execute, deliver and perform this Agreement and all documents to be executed by
Purchaser pursuant hereto, and all required action and approvals therefor have
been duly taken and obtained. The individuals signing this Agreement and all
other documents executed or to be executed pursuant hereto on behalf of
Purchaser are and shall be duly authorized to sign the same on Purchaser's
behalf and to bind Purchaser thereto. Neither the execution, delivery or
performance of this Agreement by Purchaser, nor the consummation of the
transactions contemplated hereby will (a) violate or conflict with any provision
of the organizational documents of Purchaser, or (b) violate any order,
judgment, injunction, award or decree of any court or arbitration body, by or to
which Purchaser is or may be bound or subject. All representations and
warranties of Purchaser contained in this Agreement are true and correct as of
the Effective Date of this Agreement and shall be true and correct as of the
Closing Date. All representations and warranties of Purchaser set forth herein
shall survive the Closing or earlier termination of this Agreement for a period
of twelve (12) months.

PURCHASE AND SALE AGREEMENT    27

--------------------------------------------------------------------------------



9.    Disclaimers; Releases and Limitations.
9.1
PURCHASER REPRESENTS AND WARRANTS TO SELLER THAT PURCHASER IS A KNOWLEDGEABLE,
EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE. PURCHASER ACKNOWLEDGES THAT,
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN SECTION 7 (AND
IF AND TO THE EXTENT LIMITED BY THIS SECTION 9) AND IN THE DEEDS, PURCHASER HAS
NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY
STATEMENT OF SELLER OR ANY OF ITS AFFILIATES OR ANY MEMBER, OFFICER, DIRECTOR,
TRUSTEE, AGENT, EMPLOYEE OR OTHER PERSON ACTING OR PURPORTING TO ACT ON BEHALF
OF SELLER OR ANY OF ITS AFFILIATES.

9.2
WITHOUT IN ANY MANNER LIMITING THE PROVISIONS OF THE PRECEDING PARAGRAPH, AS A
MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, SELLER AND PURCHASER
AGREE THAT PURCHASER IS TAKING THE PROPERTY "AS IS", "WHERE IS" AND "WITH ALL
FAULTS" AND WITH ANY AND ALL LATENT AND PATENT DEFECTS AND THAT THERE IS NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE
(INCLUDING, WITHOUT LIMITATION, WARRANTIES WITH RESPECT TO HABITABILITY,
MARKETABILITY, USE OR FITNESS FOR A PARTICULAR PURPOSE) MADE BY SELLER WITH
RESPECT TO THE PROPERTY (EXCEPT FOR THE REPRESENTATIONS OF SELLER EXPRESSLY SET
FORTH IN SECTION 7 (AND IF AND TO THE EXTENT LIMITED BY THIS SECTION 9) AND IN
THE DEEDS, ALL OTHER REPRESENTATIONS AND WARRANTIES, BOTH EXPRESS AND IMPLIED,
ARE HEREBY EXPRESSLY DISCLAIMED AND DENIED. PURCHASER ACKNOWLEDGES THAT IT HAS
BEEN OR WILL BE GIVEN ADEQUATE TIME TO CONDUCT WHATEVER EXAMINATION,
EVALUATIONS, INSPECTIONS, REVIEWS, STUDIES OR TESTS OF THE PROPERTY AND ITS
CONDITION AS PURCHASER MAY DESIRE OR DETERMINE WARRANTED, AND THAT PURCHASER IS
NOT RELYING ON ANY REPRESENTATION, WARRANTY, STATEMENT OR OTHER ASSERTION WITH
RESPECT TO THE PROPERTY OR ITS CONDITION BY SELLER (EXCEPT FOR THE
REPRESENTATIONS OF SELLER EXPRESSLY SET FORTH IN SECTION 7 [AND IF AND TO THE
EXTENT LIMITED BY THIS SECTION 9] AND IN THE DEEDS) OR ANY OF SELLER'S
AFFILIATES OR ANY MEMBER, OFFICER, DIRECTOR, TRUSTEE, AGENT, EMPLOYEE OR OTHER
PERSON ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER OR ANY OF ITS AFFILIATES,
BUT PURCHASER IS RELYING SOLELY ON ITS OWN EXAMINATION, EVALUATIONS,
INSPECTIONS, REVIEWS, STUDIES OR TESTS OF THE PROPERTY.


PURCHASE AND SALE AGREEMENT    28

--------------------------------------------------------------------------------



9.3
WITHOUT LIMITING THE PROVISIONS OF PRECEDING PARAGRAPHS, EXCEPT FOR THE
REPRESENTATIONS OF SELLER EXPRESSLY SET FORTH IN SECTION 7 (AND IF AND TO THE
EXTENT LIMITED BY THIS SECTION 9), PURCHASER EXPRESSLY RELEASES AND DISCHARGES
SELLER AND ITS AFFILIATES, MEMBERS, PARTNERS, OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, ATTORNEYS, AGENTS, BROKERS AND CONTRACTORS FROM ANY AND ALL
OBLIGATIONS, CLAIMS, ADMINISTRATIVE PROCEEDINGS, JUDGMENTS, DAMAGES, FINES,
COSTS, AND LIABILITIES ARISING OUT OF OR RELATING TO THE PHYSICAL CONDITION OF
THE PROPERTY OR ANY PORTION THEREOF (COLLECTIVELY THE "CLAIMS") (WHETHER KNOWN
OR UNKNOWN, AND WHETHER CONTINGENT OR LIQUIDATED) INCLUDING, BUT NOT LIMITED TO,
THE ENVIRONMENTAL CONDITION WHICH SHALL INCLUDE, WITHOUT LIMITATION, THE WATER,
SOIL AND GEOLOGICAL CONDITION OF, AND ANY ENVIRONMENTAL RISK RELATING TO, THE
PROPERTY, WHETHER THE SAME ARE A RESULT OF NEGLIGENCE OR OTHERWISE. The release
set forth in this paragraph specifically includes any Claims under any
Environmental Laws or with respect to any Environmental Risk. "Environmental
Laws" means all applicable legal requirements regarding health, safety or the
environment and includes, but is not limited to, the Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et
seq.), the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (42 U.S.C. §§ 9601 et seq.), the Emergency Planning and Community Right
to Know Act (42 U.S.C. §§ 11001 et seq.), the Clean Air Act (42 U.S.C. §§ 7401
et seq.), the Clean Water Act (33 U.S.C. §§ 1251 et seq.), the Toxic Substances
Control Act (15 U.S.C. §§ 2601 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. §§ 1801 et seq.), the Occupational Safety and Health Act (29
U.S.C. §§ 651 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), and the Safe Drinking Water Act (42 U.S.C. §§ 300f et
seq.), as any of the same may be amended from time to time, and any other state
or local law dealing with environmental matters, and any regulations, orders,
rules, procedures, guidelines and the like promulgated in connection therewith,
regardless of whether the same are in existence on the date of this Agreement.
EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7, IT IS SPECIFICALLY INTENDED BY
SELLER AND PURCHASER THAT THE RELEASE CONTAINED HEREIN BE WITHOUT LIMIT,
IRRESPECTIVE OF THE CAUSE OR CAUSES OF ANY SUCH CLAIMS (INCLUDING, WITHOUT
LIMITATION, PRE-EXISTING CONDITIONS, STRICT LIABILITY OR THE NEGLIGENCE OF ANY
PARTY OR PARTIES [INCLUDING SELLER], WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR
CONCURRENT, ACTIVE OR PASSIVE). An "Environmental Risk" consists of (a) the
presence of any asbestos or asbestos containing materials, (b) the presence,
Release, threatened Release, discharge, or threatened discharge of any
radioactive materials or "hazardous substance" or "hazardous waste" (as defined
by any Environmental Laws), or (c) the presence, Release, threatened Release,
discharge, or threatened discharge of any oil or other substance containing


PURCHASE AND SALE AGREEMENT    29

--------------------------------------------------------------------------------



polychlorinated biphenyl (as defined in 40 CFR 761.3). "Release" shall mean
without limitation any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles).
9.4
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, any right of Purchaser to bring any action, claim, suit or proceeding
against, or to otherwise recover from, Seller for the breach of any
representation or warranty contained in this Agreement, shall be expressly
limited by and subject to the following conditions:

(a)
Purchaser may bring any such action, claim or proceeding or seek such recovery
for any such breach (each, a "Recovery Action") only if Purchaser (a) first
learns of the breach (the date on which Purchaser learns of the breach is
referred to as the "Knowledge Date") after the Closing and before the expiration
of the Survival Period (as defined below), (b) delivers written notice of such
breach to Seller within sixty (60) days after the Knowledge Date, but in all
events within thirty (30) days after the end of the Survival Period, and (c)
files such Recovery Action not later than one (1) year and one (1) day after the
Knowledge Date. As used herein, the term "Survival Period" shall mean a period
of twelve (12) months after the Closing Date.

(b)
Purchaser will not have any right to bring a Recovery Action unless the damage
to Purchaser on account of such alleged breach (individually or when combined
with damages from other breaches of Seller's representations and warranties
hereunder) equals or exceeds the sum of One Hundred Thousand and No/100 Dollars
($100,000.00). Further, Purchaser agrees that the maximum liability of Seller
for the alleged breach of any and all representations and/or warranties
contained in this Agreement is limited to Two Million Five Hundred Thousand and
No/100 Dollars ($2,500,000.00).

THE PROVISIONS OF THIS SECTION 9 SHALL SURVIVE CLOSING WITHOUT LIMITATION.
10.    Lease Matters.
10.1
Estoppels. By that date which is not later than ten (10) days before the Closing
Date (the "Estoppel Delivery Deadline"), Seller shall obtain an estoppel
certificate from (a) each of the following Tenants or occupants of the premises
commonly known as (each a "Major Tenant" and together, the "Major Tenants"): (i)
in the Classen Curve: On A Whim, Republic Gastropub, Winter House Interiors,
Café 501, Balliets, Red Coyote, Uptown Kids, lululemon and Upper Crust, (ii) in
the Triangle: Whole Foods and Anthropologie, and (iii) in NHP: Starbucks, MJ
Webb & Company and Ruth Meyers, Inc. (each a "Required Tenant Estoppel" and
together, the "Required Tenant Estoppels") and (b) those remaining Tenants who
(together with the Major Tenants) occupy in the aggregate not less than eighty
percent (80%) of the net rentable area


PURCHASE AND SALE AGREEMENT    30

--------------------------------------------------------------------------------



in the Classen Curve Improvements, the Triangle Improvements and the NHP
Improvements which is actually open for business to the public and operating as
of the Estoppel Delivery Deadline (each an "Other Tenant Estoppel" and together,
the "Other Tenant Estoppels") each dated not earlier than thirty (30) days prior
to the Estoppel Delivery Deadline. The Required Tenant Estoppels and the Other
Tenant Estoppels may sometimes be referred to hereinafter collectively as the
"Estoppels". The parties shall agree on the form of the proposed Estoppels as
soon as possible after the Effective Date hereof, taking into account any
provisions in the Leases which establish and/or limit the contents and
responsive time requirements of each respective Tenant. Seller shall be entitled
to execute and deliver, within three (3) business days after the Estoppel
Delivery Deadline, a Seller's overlay estoppel with respect to any Lease for
which an Estoppel has not been procured (a "Seller's Estoppel"); provided,
however, that in the event that prior to Closing, Seller delivers to Purchaser
the previously undelivered Estoppel from any such Tenant, the Seller's Estoppel
relating to such Lease shall thereupon be deemed null and void and of no further
force and effect. Notwithstanding the foregoing, in the event that by the
Closing Date Seller fails to deliver the (i) Required Tenant Estoppels or (ii)
Other Tenant Estoppels and/or the Seller's Estoppel, then Purchaser shall be
entitled, at Purchaser's sole option, regardless of the time, to either waive
the requirement for any such Estoppel and proceed to Closing, agree to extend
the Closing Date for a period of not more than fifteen (15) additional days or,
terminate the Agreement by notice to Seller, in which event the Earnest Money
(together with all interest earned thereon) shall be returned to Purchaser and
the parties shall have no further obligations under the Agreement (except for
any such obligations which survive the termination thereof).
10.2
Proposed Lease Transactions. Seller hereby covenants to Purchaser that, from the
Effective Date through the Closing Date, Seller will deliver to Purchaser
written notice (a "Proposed Lease Transaction Notice") of any new leases or any
renewals, expansions, or modifications of existing Leases to which Seller is
contemplating entering into (a "Proposed Lease Transaction"). Seller's Proposed
Lease Transaction Notice will include a description of all payments, costs and
expenses required to be paid or provided by the landlord pursuant to such
Proposed Lease Transaction (including without limitation tenant improvements
costs, lease buyout costs, brokerage commission, reimbursement of tenant moving
expenses and other out-of-pocket costs) (the "Tenant Inducement Costs"). From
and after the Effective Date, Seller shall not enter into any Proposed Lease
Transaction without Purchaser's approval, which approval may be withheld in
Purchaser's commercially reasonable judgment. Purchaser shall respond to any
Proposed Lease Transaction Notice within five (5) business days after receipt
thereof with Purchaser's approval or disapproval. A failure to provide written
notice of disapproval within such five business day period will be deemed to
constitute Purchaser's approval of the Proposed Lease Transaction. By
Purchaser's approval by of a Lease Transaction, Purchaser agrees to assume
responsibility for all Tenant Inducement Costs associated with such Lease
Transaction.


PURCHASE AND SALE AGREEMENT    31

--------------------------------------------------------------------------------



10.3
Lease Defaults. Seller shall have the right, at any time prior to the expiration
of the Feasibility Period, to terminate a Lease or pursue any other available
remedies upon the occurrence of a material default by a Tenant, except that
Seller agrees before terminating a Lease or instituting any such proceedings to
notify Purchaser to that effect, including a reasonable explanation of the
events and circumstances which constitute such default and Seller's intended
course of action in respect thereto (in each instance, a "Tenant Default
Notification"), and Seller shall thereafter keep Purchaser reasonably informed
about the actions taken by Seller with respect to such default.

11.    Escrow for Curve Construction Work, Assignment of Curve Construction
Contract. It is possible that the Curve Construction Work will not be completed
by the Closing Date, and as such the parties hereby agree that in such event, at
the Closing, the parties will execute an assignment to Purchaser of all of
Seller's rights and obligations under the Curve Construction Contract and which
shall contain an assumption by Purchaser of all of the obligations of Seller
under the Curve Construction Contract (the "Curve Construction Contract
Assignment"). In addition, at Closing, the parties will enter into an escrow
agreement (the "Curve Work Escrow Agreement") whereby Purchaser shall place in
escrow with the Title Company, as escrow agent, a portion of the Purchase Price
that is equal to the costs of completion of the Curve Construction Work under
the terms of the Curve Construction Contract as of the Closing Date. The Curve
Work Escrow Agreement shall provide that after the costs of completion of the
Curve Construction Work have been paid in full, then any remaining funds
escrowed pursuant to the Curve Work Escrow Agreement shall be paid over to
Seller, and Seller shall have no liability for any costs which are in excess of
the amount escrowed. The parties shall agree on the form of the Curve Work
Escrow Agreement during the Feasibility Period.
12.    Closing Date. The closing ("Closing") shall take place at the Title
Company's office on a date and time mutually agreed upon by the parties (the
"Closing Date") which is not later than thirty (30) days after the end of the
Feasibility Period. The parties shall prepare all closing documents in advance
to allow for the execution of all closing documents by the authorized
representatives of the parties prior to the Closing Date. All documents and
payments shall be delivered on the Closing Date in escrow at the place of
Closing specified herein pending recordation of the Deed in the appropriate
recording offices in the county where the Property is located and it shall be a
condition of Closing that all matters of payments, execution and delivery of the
documents by each party to the other, as provided herein, and the acceptance for
recordation of the Deed in such offices shall be deemed to be concurrent
requirements, and it is specifically agreed that nothing will be deemed to be
complete at the Closing until everything required as a condition precedent at
the Closing has been paid, executed and delivered and until the Deed has been
accepted for recordation.
13.    Closing Documents and Actions. The documents or actions listed in this
Section 13 shall be delivered or shall occur on the Closing Date.
13.1
Classen Curve Property.

(a)
Classen Curve Deed. A special warranty deed (the "Classen Curve Deed") executed
and acknowledged by Seller and conveying to Purchaser good and


PURCHASE AND SALE AGREEMENT    32

--------------------------------------------------------------------------------



marketable title to the Classen Curve Property, subject only to the Permitted
Exceptions.
(b)
Classen Curve Quitclaim Bill of Sale and General Assignment. Two (2) counterpart
originals of a Quitclaim Bill of Sale and General Assignment in form and
substance reasonably satisfactory to Purchaser and Seller (the "Classen Curve
Bill of Sale") quitclaiming and conveying to Purchaser all of Seller's right,
title and interest in and to the Classen Curve Personal Property.

(c)
Classen Curve Lease Assignment and Assumption Agreement. Two (2) counterpart
originals of an assignment in form and substance reasonably satisfactory to
Purchaser and Seller of all of Seller's right, title and interest in and to the
Classen Curve Leases, together with the security and other deposits thereunder,
if any ("Classen Curve Leases Assignment"). The Classen Curve Leases Assignment
shall include an assumption by Purchaser of all of the obligations under the
Classen Curve Leases which accrue from and after the Closing Date, as well as
other customary provisions, including mutual indemnifications.

(d)
Classen Curve Contracts Assignment and Assumption Agreement. Two (2) counterpart
originals of an assignment in form and substance reasonably satisfactory to
Purchaser and Seller of all of Seller's right, title and interest in and to the
Classen Curve Contracts. The Classen Curve Contracts Assignment shall include an
assumption by Purchaser of all of the obligations under the Classen Curve
Contracts which accrue from and after the Closing Date, as well as other
customary provisions, including mutual indemnifications.

(e)
Classen Curve Rent Roll. A Classen Curve Rent Roll updated as of the Closing
Date.

(f)
Classen Curve Keys. All keys, security cards, access cards and similar items to
the Classen Curve Improvements.

(g)
Classen Curve Leases and Classen Curve Contracts. Originals or copies of the
executed Classen Curve Leases and Classen Curve Contracts.

(h)
Classen Curve Notices. Notice letters to Classen Curve Tenants, and any other
notice to any other party under the Classen Curve Contracts (in form acceptable
to Purchaser), advising them of the transfer to Purchaser.

(i)
Classen Curve Estoppels. The originals of all Estoppels for Tenants at the
Classen Curve Property and Seller's Estoppels, if any for such Tenants.


PURCHASE AND SALE AGREEMENT    33

--------------------------------------------------------------------------------



(j)
Classen Curve Title Policy. The pro forma or "marked up" Classen Curve Title
Policy issued by the Title Company.

13.2
Triangle Property.

(a)
Triangle Deed. A special warranty deed (the "Triangle Deed") executed and
acknowledged by Seller and conveying to Purchaser good and marketable title to
the Triangle Property, subject only to the Permitted Exceptions.

(b)
Triangle Quitclaim Bill of Sale and General Assignment. Two (2) counterpart
originals of a Quitclaim Bill of Sale and General Assignment in form and
substance reasonably satisfactory to Purchaser and Seller (the "Triangle Bill of
Sale") quitclaiming and conveying to Purchaser all of Seller's right, title and
interest in and to the Triangle Personal Property.

(c)
Triangle Lease Assignment and Assumption Agreement. Two (2) counterpart
originals of an assignment in form and substance reasonably satisfactory to
Purchaser and Seller of all of Seller's right, title and interest in and to the
Triangle Leases, together with the security and other deposits thereunder, if
any ("Triangle Leases Assignment"). The Triangle Leases Assignment shall include
an assumption by Purchaser of all of the obligations under the Triangle Leases
which accrue from and after the Closing Date, as well as other customary
provisions, including mutual indemnifications.

(d)
Triangle Contracts Assignment and Assumption Agreement. Two (2) counterpart
originals of an assignment in form and substance reasonably satisfactory to
Purchaser and Seller of all of Seller's right, title and interest in and to the
Triangle Contracts. The Triangle Contracts Assignment shall include an
assumption by Purchaser of all of the obligations under the Triangle Contracts
which accrue from and after the Closing Date, as well as other customary
provisions, including mutual indemnifications.

(e)
Triangle Rent Roll. A Triangle Rent Roll updated as of the Closing Date.

(f)
Triangle Keys. All keys, security cards, access cards and similar items to the
Triangle Improvements.

(g)
Triangle Leases and Triangle Contracts. Originals or copies of the executed
Triangle Leases and Triangle Contracts.

(h)
Triangle Notices. Notice letters to Triangle Tenants, and any other notice to
any other party under the Triangle Contracts (in form acceptable to Purchaser),
advising them of the transfer to Purchaser.

(i)
Triangle Estoppels. The originals of all Estoppels for Tenants at the Triangle
Property and Seller's Estoppels, if any for such Tenants.


PURCHASE AND SALE AGREEMENT    34

--------------------------------------------------------------------------------



(j)
Triangle Title Policy. The pro forma or "marked up" Triangle Title Policy issued
by the Title Company.

13.3
NHP Property.

(a)
NHP Deed. A special warranty deed (the "NHP Deed") executed and acknowledged by
Seller and conveying to Purchaser good and marketable title to the NHP Property,
subject only to the Permitted Exceptions.

(b)
NHP Quitclaim Bill of Sale and General Assignment. Two (2) counterpart originals
of a Quitclaim Bill of Sale and General Assignment in form and substance
reasonably satisfactory to Purchaser and Seller (the "NHP Bill of Sale")
quitclaiming and conveying to Purchaser all of Seller's right, title and
interest in and to the NHP Personal Property.

(c)
NHP Lease Assignment and Assumption Agreement. Two (2) counterpart originals of
an assignment in form and substance reasonably satisfactory to Purchaser and
Seller of all of Seller's right, title and interest in and to the NHP Leases,
together with the security and other deposits thereunder, if any ("NHP Leases
Assignment"). The NHP Leases Assignment shall include an assumption by Purchaser
of all of the obligations under the NHP Leases which accrue from and after the
Closing Date, as well as other customary provisions, including mutual
indemnifications.

(d)
NHP Contracts Assignment and Assumption Agreement. Two (2) counterpart originals
of an assignment in form and substance reasonably satisfactory to Purchaser and
Seller of all of Seller's right, title and interest in and to the NHP Contracts.
The NHP Contracts Assignment shall include an assumption by Purchaser of all of
the obligations under the NHP Contracts which accrue from and after the Closing
Date, as well as other customary provisions, including mutual indemnifications.

(e)
NHP Rent Roll. An NHP Rent Roll updated as of the Closing Date.

(f)
NHP Keys. All keys, security cards, access cards and similar items to the NHP
Improvements.

(g)
NHP Leases and NHP Contracts. Originals or copies of the executed NHP Leases and
NHP Contracts.

(h)
NHP Notices. Notice letters to NHP Tenants, and any other notice to any other
party under the NHP Contracts (in form acceptable to Purchaser), advising them
of the transfer to Purchaser.

(i)
NHP Estoppels. The originals of all Estoppels for Tenants at the NHP Property
and Seller's Estoppels, if any for such Tenants.


PURCHASE AND SALE AGREEMENT    35

--------------------------------------------------------------------------------



(j)
NHP Title Policy. The pro forma or "marked up" NHP Title Policy issued by the
Title Company.

13.4
Future Development Property.

(a)
Future Development Deed. A special warranty deed (the "Future Development Deed"
and together with the Classen Curve Deed, the Triangle Deed and the NHP Deed,
the "Deeds") executed and acknowledged by Seller and conveying to Purchaser good
and marketable title to the Future Development Property, subject only to the
Permitted Exceptions.

(b)
Future Development Quitclaim Bill of Sale and General Assignment. Two (2)
counterpart originals of a Quitclaim Bill of Sale and General Assignment in form
and substance reasonably satisfactory to Purchaser and Seller (the "Future
Development Bill of Sale") quitclaiming and conveying to Purchaser all of
Seller's right, title and interest in and to the Future Development Personal
Property.

(c)
Future Development Lease Assignment and Assumption Agreement. Two (2)
counterpart originals of an assignment in form and substance reasonably
satisfactory to Purchaser and Seller of all of Seller's right, title and
interest in and to the North Triangle Lease and the Shell Station Lease,
together with the security and other deposits thereunder, if any ("Future
Development Leases Assignment"). The Future Development Leases Assignment shall
include an assumption by Purchaser of all of the obligations under the Classen
Curve Leases which accrue from and after the Closing Date, as well as other
customary provisions, including mutual indemnifications.

(d)
Future Development Rent Roll. A Future Development Rent Roll updated as of the
Closing Date.

(e)
Future Development Keys. All keys, security cards, access cards and similar
items to the Future Development Improvements.

(f)
Future Development Leases. Originals or copies of the executed North Triangle
Lease and Shell Station Lease.

(g)
Future Development Notices. Notice letters (in form acceptable to Purchaser) to
the North Triangle Tenant and to the Shell Station Tenant, advising them of the
transfer to Purchaser.

(h)
Future Development Estoppels. The originals of the Estoppels for the North
Triangle Tenant and the Shell Station Tenant, and Seller's Estoppels, if any for
such tenants.


PURCHASE AND SALE AGREEMENT    36

--------------------------------------------------------------------------------



(i)
Future Development Title Policy. The pro forma or "marked up" Future Development
Title Policy issued by the Title Company.

13.5
Miscellaneous.

(a)
Sales Tax Return. The Oklahoma sales tax return required in connection with the
conveyance of the Tangible Personal Property, which shall be prepared by
Purchaser and filed with the appropriate governmental authorities by the Title
Company at the Closing.

(b)
Curve Construction Contracts Assignment. If applicable, two (2) counterpart
originals of an assignment in form and substance reasonably satisfactory to the
parties of all of Seller's right, title and interest in and to the Curve
Construction Contracts. The Curve Construction Contracts Assignment shall
include an assumption by Purchaser of all of the obligations under the Curve
Construction Contracts which accrue from and after the Closing Date, as well as
other customary provisions, including mutual indemnifications.

(c)
Curve Work Escrow Agreement. If applicable, three (3) counterpart originals of
the Curve Work Escrow Agreement, together with the deposit of funds thereunder
with the Title Company, as escrow agent.

(d)
ROFO Side Letter. Two (2) originals of the ROFO Side Letter (defined below),
executed by the parties.

(e)
Seller's Certificate. A Certificate as of the Closing Date certifying that all
of the representations and warranties of Seller contained in Section 7 hereof
are true and correct as of the date such representations and warranties are made
and as of the Closing Date.

(f)
Purchaser's Certificate. A Certificate as of the Closing Date certifying that
all of the representations and warranties of Purchaser contained in Section 8
hereof are true and correct as of the date such representations and warranties
are made and as of the Closing Date.

(g)
Other Items. Subject to the terms and conditions hereof, such other documents,
instruments, certifications and confirmations as may be reasonably necessary or
required to fully effect and consummate the transactions contemplated hereby,
including but not limited to a closing statement prepared by the Title Company
and approved by the parties.

(h)
Affidavits. One or more affidavits in form and substance reasonably satisfactory
to the Title Company that Seller is not a "foreign person" as defined by the
Internal Revenue Code of 1986, as amended, and that no outstanding materialman's
or mechanic's lien rights exist by reason of any actions or omissions of Seller
regarding the Property.


PURCHASE AND SALE AGREEMENT    37

--------------------------------------------------------------------------------



14.    Closing Costs. Seller and Purchaser shall pay the closing costs as
follows:
14.1
Fees and Costs. Seller and Purchaser shall split equally any and all customary
closing costs, fees and other charges of the Title Company. Purchaser and Seller
shall pay their respective attorneys' fees.

14.2
Documentary Stamps and Recording Fees. Purchaser shall pay the costs of the
documentary stamps and for recording the Deeds. Seller shall pay the costs of
recording any document to cure a Title Objection which Seller elects to cure, or
is obligated to cure hereunder. Any and all other recording costs shall be paid
by Purchaser, including for any financing.

14.3
Title Policy. Seller shall pay the costs to examine the abstracts and to issue
the Title Commitment. Purchaser shall pay the costs for the premiums for the
Title Policy, including any additional premiums for endorsements or extended
coverage. Purchaser shall pay all costs associated with any title and recording
costs for financing, including lender's title insurance premiums, if any, and
the mortgage tax, if applicable.

14.4
Surveys. Purchaser shall pay the cost and expense of the Surveys.

14.5
Sales Tax. Purchaser shall pay any sales taxes due and payable by reason of the
transfer of the Tangible Personal Property.

15.    Prorations. The parties shall allocate and prorate all the income and
expenses of the Property as of 12:01 a.m. local time on the Closing Date, based
upon their respective actual days of ownership for such month in which the
Closing occurs as if Purchaser were vested with title to the Property during the
entire day upon which Closing occurs, as follows:
15.1
General. Except for any Security Deposits, neither Purchaser nor Seller shall
receive credit at Closing for any payments or other items due and not paid as of
the Closing Date. At the time of the final calculation and collection from
Tenants of any other payments due from such Tenants under the terms of their
respective Leases (collectively, "Tenant Contributions"), whether in the nature
of a reconciliation payment or full payment, in arrears, there shall be a
re-proration between Purchaser and Seller as to the Tenant Contributions not
later than ninety (90) days after the Closing Date (the "Outside Re-proration
Date"). The re-proration of the Tenant Contributions and the re-proration of
real estate tax contributions shall be made on the basis of a per diem method of
allocation. Each party covenants to provide the other with any information in
its possession necessary to finalize such calculation.

15.2
Rents. All rents and other sums due with respect to the Property earned and
attributable to the period prior to the Closing Date will be paid to Seller to
the extent that funds have been collected on or before the Closing Date. Rents
and other sums due with respect to the Property earned and attributable to the
period on and subsequent to the Closing Date to the extent that funds have been
collected on or


PURCHASE AND SALE AGREEMENT    38

--------------------------------------------------------------------------------



before the Closing Date will be paid to Purchaser. In the event that after the
Closing, Seller receives any rents or other sums earned by the Property (a) for
the period prior to the Closing Date, such funds belong to Seller and Seller
shall be entitled to retain such funds, but shall notify Purchaser thereof, or
(b) for the period after the Closing Date, such funds belong to Purchaser and
Seller shall promptly pay the same over to Purchaser. On the receipt after the
Closing by Purchaser of rents and other sums earned by the Property prior to the
Closing Date, such funds belong to Seller and the same will be promptly paid
over to Seller by Purchaser; provided, that Purchaser will use commercially
reasonable efforts to collect such rents or other sums.
15.3
Percentage Rent. Percentage rent, if any, shall be prorated between Purchaser
and Seller by utilizing the percentage rent payable for such lease year based
upon the actual days of ownership of the Property. There shall be no adjustment
for percentage rent payments until after the receipt of any percentage rent
payments made by the respective Tenants. Percentage rent payments shall be
re-prorated for each Tenant promptly after receipt of the final annual (or other
applicable periodic) sales report and percentage rent payment from such Tenant
for the lease year (or shorter period, if applicable) in which the Closing Date
occurs. Purchaser agrees to provide Seller with reasonably frequent reports
after the Closing Date concerning the collection of such percentage rent
payments.

15.4
Security Deposits. At Closing, Seller will deliver to Purchaser an updated
schedule of all Security Deposits and deliver or give credit to Purchaser for an
amount of money equal to any security and other deposits and prepaid rents
theretofore paid to Seller by Tenants and not otherwise applied or forfeited.

15.5
Accounts Payable. All sums due for accounts payable by Seller which were due and
owing or incurred for the period prior to the Closing Date will be paid by
Seller. Purchaser will furnish to Seller any bills for such period received
after the Closing Date for payment, and Purchaser will have no further
obligation with respect thereto. All accounts payable by the owner of the
Property incurred on and after the Closing Date will be paid by Purchaser.

15.6
Taxes. All real and personal property ad valorem taxes assessed against Seller
and the Property for 2012 and prior years, and any matured and unmatured
installments of special assessments with respect to the Property due as of the
Closing Date, shall be paid by Seller. The real and personal property taxes for
2013 shall be prorated on a calendar year and per diem basis as of the Closing
Date (based on actual amounts due for 2013, or if not available, then based on
2012 ad valorem taxes), and Purchaser agrees to accept as a credit against the
Purchase Price the portion attributable to the period prior to the Closing Date.
Purchaser agrees to pay all real and personal property taxes for 2013 and
subsequent years.

15.7
Utility Charges. Subject to the terms of any Leases, all utility charges
accruing prior to the Closing Date will be paid by Seller, and all utility
charges accruing on and after the Closing Date will be paid by Purchaser. The
parties will coordinate to cause


PURCHASE AND SALE AGREEMENT    39

--------------------------------------------------------------------------------



final billings for the Seller's utility charges and Seller's retention of all
utility security deposits, with new accounts in the name of Purchaser as of the
Closing Date.
15.8
Tenant Improvement and Other Such Expenses. Subject to the terms of the Leases
(a) all out-of-pocket costs and expenses of tenant improvements (including, but
not limited to, Tenant Inducement Costs) due and payable to a Tenant or to a
third party contractor or other party for work done or services rendered in
connection with any Lease executed prior to the Effective Date which are to be
paid or incurred prior to the Closing Date pursuant to the terms of such Lease
shall be paid by Seller prior to Closing, or adjusted at Closing, and (b) all
such out-of-pocket costs and expenses of tenant improvements (including, but not
limited to, Tenant Inducement Costs) due and payable to a Tenant or to a third
party contractor or other party for work done or services rendered in connection
with any Lease approved by Purchaser after the Effective Date which are to be
paid or incurred on or after the Closing Date pursuant to the terms of such
Lease shall be the responsibility of Purchaser and shall be paid as and when
such expenses are paid or incurred. Notwithstanding the foregoing, Seller shall
be responsible for paying all out-of-pocket costs and expenses of tenant
improvements (including, but not limited to, Tenant Inducement Costs) due and
payable in connection with (i) the lease with lululemon at the Property and (ii)
the expansion of Uptown Kids at the Property.

15.9
Operating Expenses. All reimbursable expenses (other than items described above
in this Section) shall be reconciled at Closing, such that if Seller has
collected sums in excess of its reimbursable expenses under the Leases, Seller
shall pay such excess to Purchaser. In the event that such reconciliation shows
that Seller has collected less than its incurred reimbursable expenses under the
Leases, Purchaser shall remit the shortfall to Seller, when and to the extent
actually collected from Tenants.

15.10
Application of Payments Received. Any amounts received from Tenants after
Closing shall be applied on a Tenant-by-Tenant basis in the following order: (i)
first, on account of any amount currently due Purchaser from such Tenant(s);
(ii) next, to Purchaser for Purchaser's actual out-of-pocket costs, if any, of
collection of such amounts; and (iii) on the account of any amount due Seller;
provided, that Purchaser will use commercially reasonable efforts to collect any
such amounts due Seller but shall not be obligated to file suit to recover same.
Seller shall have no right to seek judgments or other relief against Tenants
after Closing without the Purchaser's prior written approval, which approval
shall not be unreasonably withheld or delayed.

15.11
Final Reconciliation. In the event any prorations or computations made under
this Section 15 which are based on estimates, prove to be incorrect or require
the passage of time in order to obtain sufficient information (i.e. gross sales
reports for the calculation of percentage rent), then either party shall have
the right, prior to the first anniversary of the Closing Date, to prepare and
deliver a proposed revised schedule of adjustments (a "Reconciliation
Statement"), which shall include tenant invoice calculations and reasonable
operating expense invoice backup. Within thirty (30)


PURCHASE AND SALE AGREEMENT    40

--------------------------------------------------------------------------------



days following delivery of a Reconciliation Statement, Seller and Purchaser
shall work in good faith to resolve any outstanding items with respect to such
Reconciliation Statement. Upon approval of the Reconciliation Statement,
Purchaser or Seller, as applicable, shall remit any amounts due to the other
within fifteen (15) days.
THE TERMS AND CONDITIONS CONTAINED IN THIS SECTION 15 SHALL SURVIVE THE CLOSING.
16.    Possession. On the Closing Date, Seller shall deliver possession of the
Property to Purchaser, free, clear and discharged of possession or use and the
right of possession or use by any and all individuals and entities except for
Tenants and subject to the terms of the Leases, and the Permitted Exceptions.
17.    Commissions. Seller hereby represents and warrants to Purchaser that
Seller has not dealt with any broker or finder in respect to the transaction
contemplated hereby. Purchaser hereby represents and warrants to Seller that
Purchaser has not dealt with any broker or finder in respect to the transaction
contemplated hereby. Purchaser and Seller covenant and agree that each will
defend, indemnify and hold the other harmless from and against all liabilities,
claims, demands and actions by third parties for brokerage, commission, finder's
or other fees relative to negotiation or execution of this Agreement, or the
purchase and sale of the Property, and any court costs, attorneys' fees or other
costs or expenses arising therefrom, alleged to be due to the indemnifying
party's acts. Such indemnities shall survive any termination or Closing of this
Agreement.
18.    Risk of Loss.
18.1
Casualty. All risk of loss of or damage to the Property by reason of any insured
or uninsured casualty during the period up to and including the Closing Date
shall be borne by Seller. Seller covenants and agrees to maintain all of its
existing insurance coverage (including, without limitation, liability, casualty
and property damage, for full replacement value of the Property) on the Property
in full force and effect until the Closing Date. If the Property is damaged by
any casualty or other occurrence prior to the Closing, Seller shall notify
Purchaser in writing thereof as promptly as is reasonable under the
circumstances (the "Casualty Notice"). The Casualty Notice shall include a
description of the damage in reasonable detail, Seller's estimate of the time
and cost to repair the damage, and Seller's good faith reasonable determination
as to whether or not the casualty damage is covered by Seller's insurance and
whether the damage is "material" as hereinafter defined. In the event of any
"material damage" to or destruction of the Property or any portion thereof,
Purchaser may, at its option, by notice given to Seller within fifteen (15) days
after delivery of the Casualty Notice (but before the Closing Date, which will
be extended as long as may be necessary in order to give Purchaser this full
fifteen (15) days notice period), do one of the following:


PURCHASE AND SALE AGREEMENT    41

--------------------------------------------------------------------------------



(a)
Unilaterally terminate this Agreement and, in such event, the Earnest Money
shall be immediately returned to Purchaser, and this Agreement shall be null,
void and of no further force and effect except as otherwise provided herein;

(b)
Unilaterally terminate this Agreement as to the parcel affected by such casualty
and proceed to close on the remaining parcels with a reduction of the Purchase
Price equal to the allocated amount as set forth in Section 2.3 pertaining to
such terminated parcel; or

(c)
Proceed under this Agreement with no reduction in the Purchase Price, receive
any insurance proceeds due Seller plus payment (or provide a credit at Closing)
of any insurance deductible as a result of such damage or destruction and assume
responsibility for such repair. In this latter event, Seller will promptly, upon
Purchaser's written request therefor, assign all of its right, title and
interest in and to such extended coverage property liability policies which it
maintains on the Property at such time to Purchaser so as to enable Purchaser to
fully pursue any and all appropriate recovery for such damages.

If the Property is not materially damaged, then Purchaser shall not have the
right to terminate this Agreement, but Seller shall, in its sole and absolute
discretion, either (x) at its cost, repair the damage before the Closing in a
manner reasonably satisfactory to Purchaser; or (y) credit Purchaser at Closing
for the reasonable cost to complete the repair (in either of which event, Seller
shall be entitled to receive and retain any and all insurance proceeds payable
as a result of such damage or destruction). Seller and Purchaser shall mutually
agree as to the reasonable cost to complete the repair in the event Seller
elects to credit the Purchaser in this latter manner.
For purposes of this Section 18.1, "material damage" and "materially damaged"
means damage reasonably exceeding One Million and No/100 Dollars ($1,000,000.00)
to repair, as determined by an independent insurance claims adjuster or other
qualified professional doing business in Oklahoma City, Oklahoma, which said
insurance claims adjuster, or other qualified professional, shall be reasonably
satisfactory to Seller and Purchaser.
18.2
Eminent Domain. In the event of the filing of any proceedings in eminent domain
with respect to any portion of the Land (or any written threats of such a
filing), Seller shall notify Purchaser in writing thereof as promptly as is
reasonable under the circumstances (the "Condemnation Notice"), which shall
include a reasonable description of the Land to be taken and whether it is
"material in nature" as defined below. In the event of any such taking which is
material in nature, then Purchaser may, at its option, by notice to Seller given
within fifteen (15) days after Condemnation Notice (but before the Closing Date,
which will be extended as long as may be necessary in order to give Purchaser
this full fifteen (15) days notice period):


PURCHASE AND SALE AGREEMENT    42

--------------------------------------------------------------------------------



(a)
Unilaterally terminate this Agreement and, in such event, the Earnest Money
shall be immediately returned to Purchaser and this Agreement shall be null,
void and of no further force and effect except as otherwise provided herein;

(b)
Unilaterally terminate this Agreement as to the parcel affected by such
condemnation and proceed to close on the remaining parcels with a reduction of
the Purchase Price equal to the allocated amount as set forth in Section 2.3
pertaining to such terminated parcel; or

(c)
Proceed under this Agreement with no reduction in the Purchase Price, in which
event Seller shall, at the Closing, assign to Purchaser, all of its right, title
and interest in and to any condemnation award. Prior to the Closing Date, Seller
shall have the sole right to negotiate and otherwise deal with the condemning
authority in respect of such matter.

In the event the condemnation proceedings are not "material in nature," then
Purchaser shall not have the right to terminate the Agreement, but Seller shall
either (a) assign to Purchaser, all of its right, title and interest in and to
any condemnation award if it has not been made and received by Seller prior to
the Closing; or (b) credit Purchaser at Closing with the full amount of any
condemnation award which has been made and paid to Seller prior to the Closing
hereunder (in which latter event, Seller shall be entitled to receive and retain
the full amount of the condemnation award so paid to it). For purposes of this
Section 18.2, the phrase "material in nature" as it pertains to any filed (or
threatened in writing to be filed) proceedings in eminent domain shall mean a
taking of the Property the value of which exceeds One Million and No/100 Dollars
($1,000,000.00), as determined by an independent appraiser doing business in
Oklahoma City, Oklahoma, which appraiser shall be reasonably satisfactory to
Seller and Purchaser.
19.    Default and Remedies.
19.1
Default by Seller. In the event the Closing of the purchase and sale transaction
provided for herein does not occur as herein provided by reason of any default
of Seller, Purchaser may, as Purchaser's sole and exclusive remedy, elect by
notice to Seller within thirty (30) days following the scheduled Closing Date,
either of the following: (a) terminate this Agreement, in which event Purchaser
will receive from the Title Company the Earnest Money, whereupon Seller and
Purchaser will have no further rights or obligations under this Agreement (other
than those matters which expressly survive the early termination of this
Agreement); or (b) seek to enforce specific performance of the Agreement, and in
either event, Purchaser hereby waives all other remedies, including without
limitation, any claim against Seller for damages of any type or kind including,
without limitation, consequential or punitive damages. Failure of Purchaser to
make the foregoing election within the foregoing five (5) day period shall be
deemed an election by Purchaser to terminate this Agreement and receive from the
Title Company the Earnest Money, whereupon Seller and Purchaser will have no
further rights or obligations under this Agreement (other than


PURCHASE AND SALE AGREEMENT    43

--------------------------------------------------------------------------------



those matters which expressly survive the early termination of this Agreement).
Notwithstanding the foregoing, nothing contained in this Section 19.1 will limit
Purchaser's remedies at law, in equity or as herein provided in the event of a
breach by Seller of any of the matters which expressly survive Closing after
Closing or those matters which expressly survive the early termination of this
Agreement after termination.
19.2
Default By Purchaser. IN THE EVENT THE CLOSING AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF
ANY DEFAULT OF PURCHASER, PURCHASER AND SELLER AGREE IT WOULD BE IMPRACTICAL AND
EXTREMELY DIFFICULT TO FIX THE DAMAGES WHICH SELLER MAY SUFFER. PURCHASER AND
SELLER HEREBY AGREE THAT (a) AN AMOUNT EQUAL TO THE EARNEST MONEY IS A
REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLER WOULD SUFFER IN THE EVENT
PURCHASER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY, AND (b)
SUCH AMOUNT WILL BE THE FULL, AGREED AND LIQUIDATED DAMAGES FOR PURCHASER'S
DEFAULT AND FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY, AND WILL BE
SELLER'S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY) FOR ANY DEFAULT
OF PURCHASER RESULTING IN THE FAILURE OF CONSUMMATION OF THE CLOSING, WHEREUPON
THIS AGREEMENT WILL TERMINATE AND SELLER AND PURCHASER WILL HAVE NO FURTHER
RIGHTS OR OBLIGATIONS HEREUNDER (OTHER THAN THOSE MATTERS WHICH EXPRESSLY
SURVIVE THE EARLY TERMINATION OF THIS AGREEMENT). NOTWITHSTANDING THE FOREGOING,
NOTHING CONTAINED HEREIN WILL LIMIT SELLER'S REMEDIES AT LAW, IN EQUITY OR AS
HEREIN PROVIDED IN THE EVENT OF A BREACH BY PURCHASER OF ANY OF THE MATTERS
WHICH EXPRESSLY SURVIVE CLOSING AFTER CLOSING OR THOSE MATTERS WHICH EXPRESSLY
SURVIVE THE EARLY TERMINATION OF THIS AGREEMENT AFTER TERMINATION.

19.3
Waiver of Consequential and Punitive Damages. Each of Seller and Purchaser waive
any right to sue the other for any consequential or punitive damages or lost
profits for any matter or claim arising under this Agreement. This Section 19.3
shall survive Closing or early termination of this Agreement.

20.    Grant of Right of First Offer. At Closing, Seller agrees to grant to
Purchaser a right of first offer (the "Offer Right"), to purchase the Additional
North Triangle Land (as hereafter described) owned by Seller on the following
terms and conditions. As used herein "Additional North Triangle Land" shall mean
a parcel of land currently used by Seller as a sports field and for special
events and which is located northeast of the Triangle Land with frontage on
North Western Avenue in Oklahoma City, Oklahoma County, Oklahoma, the southern
border of which abuts the northern boundary of that certain private drive
commonly known as "Chesapeake Drive" which is located

PURCHASE AND SALE AGREEMENT    44

--------------------------------------------------------------------------------



at the traffic signal on North Western Avenue and which is generally depicted on
the Site Plan as crosshatched. If after the Closing Date, Seller decides to
offer the Additional North Triangle Land for purchase to one or more third
parties, Seller shall first offer Purchaser the right to purchase the Additional
North Triangle Land by delivering to Purchaser written notice of such decision
(the "ROFO Notice"), which shall include the proposed purchase price and other
material terms of the proposed sale, including but not limited to reasonable
architectural controls and approval rights of Seller as to any proposed
improvements to be constructed on any part of the Additional North Triangle Land
so as to be generally harmonious and consistent with the other improvements on
the Triangle Land (the "ROFO Terms"). Purchaser shall have a 45-day period from
the delivery of the ROFO Notice (the "ROFO Exercise Period") within which to
accept or reject the ROFO Terms by written notice to Seller. If Purchaser does
not deliver written notice to Seller by the end of the ROFO Exercise Period,
then Purchaser shall be deemed to have elected not to accept the ROFO Terms, and
Seller may thereafter offer to sell the Additional North Triangle Land to a
third party on terms materially consistent with the ROFO Terms, and for a
purchase price of not less than 95% of the proposed purchase price in the ROFO
Terms. If Seller does not complete a closing with any such third party within
nine (9) months after the end of the ROFO Exercise Period, the Offer Right shall
be reinstated for any subsequent sale. At Closing, the parties will enter into a
side letter agreement which shall memorialize the terms of the Offer Right set
forth above (the "ROFO Side Letter"); provided, in no event shall the ROFO Side
Letter or any memorandum or short form thereof be recorded in the offices of the
County Clerk of Oklahoma County.
21.    Miscellaneous. It is further understood and agreed as follows:
21.1
Severability. If any provision of this Agreement shall be held to be void or
unenforceable for any reason, the remaining terms and provisions hereof shall
not be affected thereby.

21.2
Time. Time is of the essence of this Agreement.

21.3
Binding Effect; Assignment. The provisions of this Agreement shall inure to the
benefit of and bind the legal representatives, successors, and permitted assigns
of the parties hereto. Purchaser may not assign this Agreement without first
obtaining Seller's prior written consent thereto, which can be withheld or
denied in Seller's sole and absolute discretion; provided, however, that
Purchaser may name a nominee at Closing to take title to the Property. Any
assignment in contravention of this Section 21.3 shall be void. No assignment
consented to by Seller shall release the Purchaser herein named from any
obligation or liability under this Agreement. Any assignee shall be deemed to
have made any and all representations and warranties made by Purchaser
hereunder, as if the assignee were the original signatory hereto.

21.4
Amendment and Waiver. This Agreement may be amended at any time in all respects,
but only by an instrument in writing executed by Seller and Purchaser, with a
copy sent to the Title Company. Either Purchaser or Seller may waive any
requirement to be performed by the other, provided that said waiver shall be in
writing and executed by the party waiving the requirement.


PURCHASE AND SALE AGREEMENT    45

--------------------------------------------------------------------------------



21.5
Integrated Agreement. This Agreement, together with the Exhibits hereto,
constitutes the entire agreement between Purchaser and Seller relating to the
sale and purchase of the Property, and there are no agreements, understandings,
restrictions, warranties, or representations with respect to the Property
between Purchaser and Seller other than those set forth herein.

21.6
Choice of Law. It is the intention of Seller and Purchaser that the laws of
Oklahoma shall govern the validity of this Agreement, the construction of its
terms, and the interpretation of the rights and obligations of Purchaser and
Seller hereunder.

21.7
Confidentiality. The parties acknowledge that they have previously entered into
that certain Confidentiality Agreement dated June 24, 2013 (the "CA"), which
shall continue in full force and effect and is by this reference incorporated
herein. In addition, Purchaser agrees to treat as confidential the existence of
this Agreement and the terms hereof (including, but not limited to, the Purchase
Price), all of the information which is a part of the Due Diligence Materials
and any proprietary, confidential or otherwise non-public data, information and
knowledge relating to the Property which is provided to or acquired by
Purchaser, regardless of the source thereof (the "Confidential Information").
Purchaser agrees not to disclose, reveal or divulge any Confidential Information
to any other entity or person whomsoever, except for Purchaser's legal counsel,
bank, financial institution, or entity funding or proposing to fund
participation by the Purchaser including any professional consultants and
advisors in connection with this Agreement (and in such event, Purchaser shall
direct its counsel or other such advisors not to disclose, reveal or divulge any
such Confidential Information and Purchaser shall be liable for any breach
hereof by such counsel or advisors), or to use the Confidential Information
other than in connection with this Agreement. This provision and the obligations
hereunder shall survive any termination of this Agreement and shall continue in
full force and effect until the earlier of (a) the Closing of the purchase and
sale under this Agreement, or (b) that date which is two (2) years after the
date on which this Agreement is terminated. The foregoing shall not preclude any
(i) required Closing disclosures such as any declarations or other filings, or
(ii) disclosure required by law or governmental regulation, including, but not
limited to, a court order, subpoena, civil investigative demand or similar or
judicial, legislative, regulatory, or administrative body, committee or process.

21.8
Notice. Any notices or other communications required or permitted by this
Agreement shall be in writing and delivered personally, or by messenger or a
nationally recognized overnight courier service, or alternatively, shall be sent
by United States certified mail, return receipt requested. The effective date of
any notice shall be the date of delivery of the notice, if by personal delivery,
messenger or courier service, or if mailed, on the date upon which the return
receipt is signed or delivery is refused or the notice is designated by the
postal authorities as non deliverable, as the case may be. Notices on behalf of
either party may be given by


PURCHASE AND SALE AGREEMENT    46

--------------------------------------------------------------------------------



the attorneys representing such party. The parties hereby designate the
addresses set forth below as their respective notice addresses under the
Agreement.
If to Seller:    Chesapeake Land Development Company, L.L.C.
6100 North Western Avenue
Oklahoma City, OK 73118
Attn: James R. Webb
With copy to:    Commercial Law Group, P.C.
5520 N. Francis Avenue.
Oklahoma City, OK 73118
Attn: Joe C. Lewallen, Jr., Esq.
If to Purchaser:    Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, OH 43215
Attn:    George A. Schmidt
With copy to:    Tom Blanton
Blanton Development Company
1033 N.W. Grand Boulevard
Oklahoma City, OK 73118
With copy to:    Kara R. Pederzolli, Esq.
Senior Counsel
Glimcher Development Corporation
180 East Broad Street, 21st Floor
Columbus, OH 43215
21.9
Full Execution. This Agreement shall be deemed fully executed and binding upon
Purchaser and Seller and if and when Purchaser and Seller have executed this
Agreement or separate counterparts and Purchaser has deposited the Earnest Money
with the Title Company. The Title Company's execution of this Agreement shall
not be required for full execution of this Agreement but shall merely evidence
the Title Company's acceptance of its obligations hereunder as set forth below.

21.10
Non Survival. Except as otherwise stated in this Agreement, all terms and
provisions contained in this Agreement shall merge into the documents executed
and/or delivered at Closing and shall not survive Closing.

21.11
Limitation of Liability. In no event whatsoever shall Seller's liability (if
any) under this Agreement and the Closing documents (including any such
liability for attorney's fees and expenses) exceed, in the aggregate, an amount
equal to the Purchase Price. In addition, in no event whatsoever shall recourse
be had or liability asserted against any of Seller's members, shareholders,
employees, agents, directors, officers or other owners of Seller or their
respective constituent partners. Seller's direct and indirect


PURCHASE AND SALE AGREEMENT    47

--------------------------------------------------------------------------------



shareholders, partners, members, beneficiaries and owners and their respective
trustees, officers, directors, employees, agents and security holders, assume no
personal liability for any obligations entered into on behalf of Seller under
this Agreement and the Closing documents.
21.12
Holidays and Weekends. If the terms of this Agreement provide for the
performance of any act or the expiration of any time period on a Saturday,
Sunday or federal holiday, the due date or the expiration date shall take place
on the next date that is not a Saturday, Sunday or federal holiday.

21.13
Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, PURCHASER AND
SELLER HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

21.14
Recordation. Purchaser and Seller agree not to record this Agreement or any
memorandum hereof in any public records and any efforts to record or the
recording of this Agreement or any memorandum hereof shall be an event of
default on the part of the party which attempts to record or does record the
same.

21.15
Sophistication of the Parties. Each party to this Agreement hereby acknowledges
and agrees that it has consulted legal counsel in connection with the
negotiation and preparation of this Agreement, that it is sophisticated and
experienced in real estate transaction matters, and has bargaining power equal
to that of the other parties hereto in connection with the negotiation and
execution of this Agreement.

21.16
Counterparts. This Agreement may be executed in any number of counterparts, and
each counterpart hereof shall be deemed to be an original instrument, but all
counterparts hereof taken together shall constitute one and the same instrument.



(Signature Page to Follow)



PURCHASE AND SALE AGREEMENT    48

--------------------------------------------------------------------------------



SIGNATURE PAGE TO
PURCHASE AND SALE AGREEMENT
The parties have executed this Agreement as of the day and year first set forth
above.
SELLER:
CHESAPEAKE LAND DEVELOPMENT COMPANY, L.L.C.,
an Oklahoma limited liability company





By: /s/ James R. Webb        
Name:    James R. Webb
Title:
Senior Vice President – General Counsel and Corporate Secretary



Date: October 28, 2013








PURCHASER:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership


By:    Glimcher Properties Corporation,
a Delaware corporation,
its sole general partner




By: /s/ Michael P. Glimcher    
Name: Michael P. Glimcher    
Title: Chief Executive Officer & Chairman    


Date: October 29, 2013





PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




RECEIPT OF PURCHASE AND SALE AGREEMENT
AND EARNEST MONEY
The undersigned hereby acknowledges its receipt of the foregoing Agreement and
the Earnest Money in the amount of One Million and No/100 Dollars
($1,000,000.00) as described in Section 2 of the Agreement. The undersigned
shall hold the Earnest Money in escrow in accordance with the terms of the
Agreement.


CHICAGO TITLE INSURANCE COMPANY




By: /s/ Pamela Medlin    
Name: Pamela Medlin    
Title: Escrow Officer    


Date: October 30, 2013    







PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT "A"
SITE PLAN




[Attached]



PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




[exhibit10160imagemap.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




EXHIBIT A-1
CLASSEN CURVE LAND


[exhibit10160imagea1.jpg]

PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




[exhibit10160imagea2.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagea3.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




EXHIBIT A-2
TRIANGLE LAND
[exhibit10160imagea4.jpg]

PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




[exhibit10160imagea5.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




EXHIBIT A-3
NHP LAND
[exhibit10160imagea6.jpg]



PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




[exhibit10160imagea7.jpg]


AND


[exhibit10160imagea8.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




EXHIBIT A-4
NORTH TRIANGLE LAND


TRACT I
[exhibit10160imagea9.jpg]



PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




TRACT II
[exhibit10160imagea10.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




EXHIBIT A-5
KINGS COURT LAND
[exhibit10160imagea11.jpg]

PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT A-6
SHELL STATION LAND




[exhibit10160imagea12.jpg]



PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT A-7
KENSINGTON LAND




[exhibit10160imagea13.jpg]

PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT "B-1"
CLASSEN CURVE CONTRACTS




1.
Allied Waste Services – Customer Service Agreement dated May 1, 2013



The following provide services but we do not have a copy of a written contract:
2.
Dave’s Window Cleaning

3.
Pentro Window Cleaning

4.
Kurt’s Pest Control

5.
Heather Griswold (Merchant Assoc. Admin)








PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT "B-2"
TRIANGLE CONTRACTS


None.





PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT "B-3"
NHP CONTRACTS




1.
JK Janitorial Service – Independent Contractor Service Agreement dated September
20, 2013

2.
ThyssenKrupp Elevator – Platinum Premier Maintenance Agreement dated
September 14, 2009

3.
Allied Waste Services – Customer Service Agreement dated February 14, 2011



The following provide services but we do not have a copy of a written contract:


4.
Dave’s Window Cleaning

5.
Pentro Window Cleaning

6.
Kurt’s Pest Control

7.
Heather Griswold (Merchant Assoc. Admin)




PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT "C"
RENT ROLLS




[Attached]



PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




[exhibit10160imagec1.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagec2.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagec3.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagec4.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagec5.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagec6.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagec7.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagec8.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagec9.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagec10.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagec11.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




EXHIBIT "D"
TANGIBLE PERSONAL PROPERTY INVENTORY






1.
Lights and Ballasts (office portion) – NHP Land    $300.00

2.
Christmas Lights – NHP Land    $15,000.00

3.
Christmas Lights – Classen Curve Land    $12,000.00






PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT "E"
DUE DILIGENCE REQUEST LIST




[Attached]



PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




[exhibit10160imagee1.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagee2.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagee3.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160imagee4.jpg]

PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




SCHEDULE 7.7




None.







PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




SCHEDULE 7.8




The lease with Planetary Palettes, LLC d/b/a Saturn Grill provides for the
landlord to construct certain improvements within the leased space as specified
therein.
The following tenants have the right to seek reimbursements and/or contributions
from the landlord for improvements made by such tenants to their respective
leased premises under the terms of their respective leases: lululemon, La Dee Da
dba Uptown Kids and Organic Squeeze.
The landlord is responsible for leasing commissions to Blanton Property Company
related to the Uptown Kids lease amendment.







PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------




SCHEDULE 7.12




Seller believes that there may be a dispute between One Hundred Five Degrees,
LLC dba Tamazul regarding the payment to a vendor for the fabrication of certain
signage for the leased premises, although no threats or demands have been made
to Seller.



PURCHASE AND SALE AGREEMENT    

--------------------------------------------------------------------------------




[exhibit10160image71.jpg]

    

--------------------------------------------------------------------------------




[exhibit10160image72.jpg]

    

--------------------------------------------------------------------------------




[exhibit10160image73.jpg]

    

--------------------------------------------------------------------------------




[exhibit10160image74.jpg]

    

--------------------------------------------------------------------------------




[exhibit10160image75.jpg]

    

--------------------------------------------------------------------------------




[exhibit10160image76.jpg]

    

--------------------------------------------------------------------------------






THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Third Amendment”)
dated effective as of the 22nd day of January, 2014 (“Effective Date”) by and
between Chesapeake Land Development Company, L.L.C., an Oklahoma limited
liability company (“Seller”), and Glimcher Properties Limited Partnership, a
Delaware limited partnership ("Purchaser").
WITNESSETH:


WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated October 29, 2013, that certain First Amendment to Purchase and
Sale Agreement dated December 10, 2013 and that certain Second Amendment to
Purchase and Sale Agreement dated January 13, 2014 regarding certain property
located generally in Nichols Hills, Oklahoma and in Oklahoma City, Oklahoma (as
amended, the “Agreement”); and
WHEREAS, Seller and Purchaser have agreed to modify the Agreement as set forth
herein:
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations contained in this Third Amendment and for such other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Purchaser and Seller hereby agree to amend the Agreement as
follows:
1.Unless otherwise defined herein, capitalized terms used herein shall have the
meaning ascribed to them in the Agreement.


2.Purchaser acknowledges that Purchaser has approved the Property except for
those matters specifically set forth below in this Section 2. Notwithstanding
the Purchaser’s due diligence approval of the Property as to all other matters,
the parties agree that the Feasibility Period, as defined in Section 4.1 of the
Agreement, is hereby extended through and including 5:00 p.m. C.S.T. on
February 12, 2014 with respect to only the following matters:


a)
Resolution to Purchaser’s satisfaction of certain title objection matters raised
by Purchaser with respect to the following:



(i)
Nichols Hills Plaza (and as affects Shell Station Land and Kings Court Land)
Title Commitment - Schedule B-2 item 7 and item 8 - Covenants recorded in
Book 23 of Plats, page 72 and in Book 23 of Plats, page 49 to the extent the
same require architectural approval of improvements by the G.A. Nichols, Inc.
(the, “Company”) and includes prohibitions on signage unless with the written
consent of the Company;


    

--------------------------------------------------------------------------------






(ii)
Classen Curve Title Commitment - Schedule B-2 item 16 and item 19 regarding
encroachments of a utility easement; Schedule B-2 item 25 regarding various use
and building restrictions; and Schedule B-2 item 30 regarding an expired
temporary easement; and



(iii)
Kensington Land Title Commitment - Schedule B-2 item 8 and 9- Covenants recorded
in Book 3876, page 426 and Book 3332, page 102 to the extent the same require
approval of plans and specifications by a committee designated by the C.E.
Duffner Co or The American First Title & Trust company (or their assigns) prior
to constructing any improvements.



Purchaser reserves the right under Section 4 of the Agreement to terminate the
Agreement and receive a refund of the Earnest Money on the terms and as provided
in Section 4 of the Agreement pending satisfaction of the matters set forth in
this Section 2 prior to the end of the extended Feasibility Period.
 
3.The parties agree that the Closing Date as defined in Section 12 of the
Agreement shall be February 26, 2014, notwithstanding the further extension of
the Feasibility Period as provided in this Third Amendment.


4.During the Feasibility Period, Purchaser has (a) identified various issues
relating to the condition of the Property which Purchaser has stated it will
take steps to correct or repair following the Closing and (b) noted the negative
effect of certain amendments entered into with certain Tenants. As such, Seller
agrees that at Closing, Purchaser shall receive a credit against the Purchase
Price in the total amount of Seven Hundred Thirty Thousand and No/100 Dollars
($730,000.00) with respect to certain costs to be incurred or suffered by
Purchaser related to the following items (collectively, the “Credit Issues”):
(i) the correction of certain allegedly existing ADA non-compliance matters,
(ii) the repair of hail damage to the north copper fascia at Nichols Hills
Plaza, and (iii) the net present value of reduced NOI due to the lease
amendments and reduced rent for Balliets and Tucker’s, both of which are Classen
Curve Tenants. In exchange for such credit, Purchaser agrees that at Closing,
Purchaser waives any rights or claims against Seller based on any of the Credit
Issues, and releases Seller fully therefrom and the parties agree that the terms
of the Agreement, including but not limited to any relevant representations and
warranties of Seller made in Section 7, are hereby modified to reflect such
waiver and release. The parties agree to execute any appropriate documents at
Closing to reflect the terms of this Section 2.


5.Seller agrees to use commercially reasonable efforts to cause to be completed
by Closing the remaining unfinished Curve Construction Work as referenced in
Section 11 of the Agreement, which consists primarily of completion of pavement.
To the extent any such Curve Construction Work remains incomplete at Closing,
the terms of Section 11 shall govern the treatment thereof at Closing.



    

--------------------------------------------------------------------------------




6.The parties have confirmed that the water currently used for the Triangle Land
and the North Triangle Land irrigation system originates from a well located on
the Possum Creek Office building property (the “Water Well”) (which property is
contiguous to the Triangle Land and is not being conveyed under the Agreement)
(the “Possum Creek Property”), and which also serves the Possum Creek Property
and the Additional North Triangle Land. The use of the groundwater rights taken
from the Water Well is subject to a permit issued by the Oklahoma Water
Resources Board (“OWRB”). The parties agree to work in good faith to determine
whether and to what extent the water rights and the right to use the Water Well
can be partially modified by the OWRB in such a way as to allow Purchaser to use
a portion of the water rights to continue to irrigate the Triangle Land and the
North Triangle Land. In the event that the parties, using commercially
reasonable judgment, determine that the water rights and the right to the use of
the Water Well may be partially transferred in a manner and on terms agreeable
to the parties, then at Closing, the parties will enter into an agreement
whereby Seller grants to Purchaser a permanent easement or such other agreement
acceptable to Purchaser in order that following Closing, such water rights and
the right to use the Water Well will continue to be available to Purchaser for
the Triangle Land and the North Triangle Land (the “Water Well Agreement”). In
that event, the Water Well Agreement will provide that in exchange for the grant
of such easement or other rights, Purchaser shall operate and maintain the Water
Well, at Purchaser’s sole cost and expense, and shall continue to allow Seller
to utilize water from the Water Well for the irrigation needs of the Possum
Creek Property and the Additional North Triangle Land, at no cost to Seller. The
parties agree to work in good faith to agree on the form of the Water Well
Agreement prior to the expiration of the Feasibility Period.


7.Seller agrees that Exhibit D of the Agreement shall be and is amended to list
the Christmas lights for the Triangle, with a corresponding value of Thirteen
Thousand and No/100 Dollars ($13,000.00), and that the Tangible Personal
Property value as set forth in Section 2.3(a) of the Agreement is increased
accordingly and the value of the Triangle Property is decreased by the same
amount.


8.At Closing, the parties shall enter into an agreement whereby Seller shall
grant to Purchaser a permanent, non-exclusive easement (for the benefit of the
NHP Property) for ingress and egress over and across a portion of certain land
located generally at the Southeast corner of the NHP Land along NW 63rd Street,
which land is owned by Seller but not being conveyed under the Agreement (the
“Access Easement Agreement”). The parties agree to work in good faith to agree
on the form of the Access Easement Agreement prior to the expiration of the
Feasibility Period.


9.Except as amended herein, the Agreement continues in full force and effect.


10.The parties may execute this Third Amendment in counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one and the same instrument. To facilitate execution of this Third Amendment,
the parties may execute and exchange, by facsimile or electronic mail PDF,
counterparts of the signature pages.

    

--------------------------------------------------------------------------------








(Signature page to Follow)










Executed as of the day and year first set forth above.




SELLER:
CHESAPEAKE LAND DEVELOPMENT COMPANY, L.L.C.,
an Oklahoma limited liability company





By: /s/ James R. Webb        
Name:    James R. Webb
Title:
Executive Vice President – General Counsel and Corporate Secretary







PURCHASER:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership


By:    Glimcher Properties Corporation,
a Delaware corporation,
its sole general partner




By: /s/ George A. Schmidt        
Name: George A. Schmidt
Title: Executive Vice President
General Counsel and Secretary





    